Exhibit 10.1

Execution Draft

INTERNATIONAL TEXTILE GROUP, INC.

SENIOR SUBORDINATED NOTE PURCHASE AGREEMENT

DATED AS OF JUNE 6, 2007

$80,000,000 18.00% SENIOR SUBORDINATED NOTES DUE JUNE 6, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page 1.    AUTHORIZATION OF NOTES.    1 2.    SALE AND PURCHASE
OF NOTES.    1 3.    CLOSING.    1 4.    CONDITIONS TO OBLIGATIONS OF THE
PURCHASERS TO PURCHASE THE NOTES ON THE CLOSING
DATE    2    4.1.    Representations and Warranties.    2    4.2.   
Performance; No Default.    2    4.3.    Adverse Change, etc.    2    4.4.   
Litigation.    2    4.5.    Approvals.    2    4.6.    Compliance Certificates.
   2    4.7.    Opinion of Counsel.    3    4.8.    Purchase Permitted By
Applicable Law, etc.    3    4.9.    Private Placement Number.    3    4.10.   
Amendments to Existing Credit Agreements.    3    4.11.    Documents.    3   
4.12.    Due Diligence.    4    4.13.    Fees and Expenses.    4    4.14.    BST
Stock Certificate.    4    4.15.    Other Documents.    4 5.    CONDITIONS TO
OBLIGATION OF THE COMPANY TO ISSUE AND SELL THE NOTES ON THE
CLOSING DATE.    4    5.1.    Representations and Warranties.    4    5.2.   
Compliance with this Agreement.    4    5.3.    Subordination Agreement.    5 6.
   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.    5    6.1.    Organization;
Power and Authority.    5    6.2.    Authorization, etc.    5    6.3.   
Disclosure.    5    6.4.    Organization and Ownership of Shares of
Subsidiaries.    6    6.5.    Financial Statements; Projections.    6    6.6.   
Compliance with Laws, Other Instruments, etc.    7    6.7.    Governmental
Authorizations, etc.    7    6.8.    Litigation; Observance of Statutes and
Orders.    8    6.9.    Taxes.    8    6.10.    Title to Property; Intellectual
Property.    9    6.11.    Licenses, Permits, etc.    9    6.12.    Compliance
with ERISA.    9    6.13.    Use of Proceeds; Margin Regulations.    10    6.14.
   Existing Indebtedness.    10

 

i



--------------------------------------------------------------------------------

   6.15.      Foreign Assets Control Regulations, etc.    10    6.16.    Status
under Certain Statutes.    11    6.17.    Labor Matters; Employment Agreements.
   11    6.18.    Solvency.    11    6.19.    Affiliate Transactions.    11   
6.20.    No Material Adverse Change.    12    6.21.    Environmental and Safety
Matters.    12 7.    REPRESENTATIONS AND COVENANTS OF THE PURCHASERS.    13   
7.1.    Authorization.    13    7.2.    Purchase for Own Account.    13    7.3.
   Accredited Investor.    13    7.4.    Reliance by Company.    13    7.5.   
Legends.    14    7.6.    Withholding Taxes.    15    7.7.    ERISA.    15   
7.8.    Non-Reliance by Purchasers.    15 8.    INFORMATION AS TO COMPANY.    16
   8.1.    Financial and Business Information.    16    8.2.    Officer’s
Certificate.    19    8.3.    Inspection.    20    8.4.    Project Subsidiary
Business Plans.    20 9.    REPAYMENT OF THE NOTES.    20    9.1.    Payment of
Notes at Maturity.    20    9.2.    Optional Prepayments.    21    9.3.   
Mandatory Prepayments Upon Change in Control.    21    9.4.    Mandatory
Prepayment Upon Qualified Issuance.    23    9.5.    Allocation of Partial
Prepayments.    23    9.6.    Maturity; Surrender, etc.    23 10.    AFFIRMATIVE
COVENANTS.    24    10.1.    Compliance with Law.    24    10.2.    Insurance.
   24    10.3.    Maintenance of Properties.    24    10.4.    Payment of Taxes
and Claims.    24    10.5.    Corporate Existence, etc.    25    10.6.   
Compliance with Obligations.    25    10.7.    Corporate Separateness.    25 11.
   NEGATIVE COVENANTS.    25    11.1.    Transactions with Affiliates.    25   
11.2.    Merger, Consolidation, etc.    26    11.3.    Indebtedness.    26   
11.4.    Contingent Obligations.    29    11.5.    Liens.    31

 

ii



--------------------------------------------------------------------------------

     11.6.    Asset Sales.    33    11.7.    Loans and Investments.    33   
11.8.    Restricted Payments.    35    11.9.    Line of Business.    36 12.   
EVENTS OF DEFAULT.    36 13.    REMEDIES ON DEFAULT, ETC.    38    13.1.   
Acceleration.    38    13.2.    Other Remedies.    39    13.3.    Rescission.   
39    13.4.    No Waivers or Election of Remedies, Expenses, etc.    39    13.5.
   Notice of Acceleration or Rescission.    40 14.    REGISTRATION; EXCHANGE;
SUBSTITUTION OF NOTES.    40    14.1.    General Provisions.    40    14.2.   
Transfer and Exchange.    40    14.3.    Replacement of Notes.    40    14.4.   
Legend Removal.    41 15.    PAYMENTS ON NOTES.    41    15.1.    Place of
Payment.    41 16.    EXPENSES, ETC.    41    16.1.    Transaction Expenses.   
41    16.2.    Indemnification.    42    16.3.    Survival.    43 17.   
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.    43 18.   
AMENDMENT AND WAIVER.    43 19.    NOTICES.    43 20.    CONFIDENTIAL
INFORMATION.    44 21.    MISCELLANEOUS.    45    21.1.    Successors and
Assigns.    45    21.2.    Payments Due on Non-Business Days.    46    21.3.   
Severability.    46    21.4.    Construction.    46    21.5.    Counterparts.   
46    21.6.    Governing Law.    47    21.7.    Remedies.    47    21.8.    No
Setoffs, etc.    47    21.9.    Payment Set Aside.    47    21.10.   
Jurisdiction and Venue.    48    21.11.    Waiver of Right to Jury Trial.    48
   21.12.    Certain Waivers.    48    21.13.    Accounting Terms; Accounting
Principles.    49    21.14.    Terms Generally.    49

 

iii



--------------------------------------------------------------------------------

SCHEDULES & EXHIBITS

 

Schedule A   –    Information Relating to Purchasers Schedule B   –    Defined
Terms   –    Schedule 6.4   –    Organization and Ownership of Shares of
Subsidiaries Schedule 6.5   –    Financial Statements Schedule 6.8   –   
Certain Litigation Schedule 6.9   –    Tax Matters Schedule 6.12   –    ERISA
Matters Schedule 6.14   –    Existing Indebtedness Schedule 6.17   –    Labor
Matters; Existing Employment Agreements Schedule 6.19   –    Affiliate
Transactions Schedule 11.4   –    Existing Contingent Obligations and Equity
Rights Schedule 11.5   –    Existing Liens Schedule 11.6   –    Asset
Dispositions Schedule 11.7   –    Existing Investments   –    Exhibit 1   –   
Form of Note Exhibit 2   –    Form of Pledge Agreement Exhibit 3   –    Form of
Subordination Agreement Exhibit 4.4   –    Form of Opinion of Counsel for the
Company

 

iv



--------------------------------------------------------------------------------

SENIOR SUBORDINATED NOTE PURCHASE AGREEMENT, dated as of June 6, 2007, among
International Textile Group, Inc., a Delaware corporation (the “Company”) and
each of the Purchasers set forth in Schedule A. Certain capitalized terms used
in this Agreement are defined in Schedule B; references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.

The parties hereto agree as follows:

 

1. AUTHORIZATION OF NOTES.

The Company has authorized the issuance and sale of the Notes and, on the
Closing Date, the Initial Notes will be issued substantially in the form
attached hereto as Exhibit 1.

 

2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance by any other Purchaser hereunder.

 

3. CLOSING.

The sale and purchase of the Initial Notes to be purchased by each of the
Purchasers shall occur at the offices of Jones Day located at 222 East 41st
Street, New York, New York 10017-6702, at a closing (the “Closing”) on June 6,
2007 or at such other location, or on such other Business Day thereafter as may
be agreed upon by the Company and the Purchasers. At the Closing the Company
will deliver to each Purchaser the Notes to be purchased by such Purchaser,
registered in such name or names and such denomination or denominations as the
Purchasers may designate against delivery by such Purchaser to the Company or
its order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number 2000035272827 at Wachovia Bank, National Association,
ABA number 053000219, Attn: International Textile Group, Inc. If at the Closing
the Company shall fail to tender such Notes to each Purchaser as provided above
in this Section 3, or any of the conditions specified in Section 4 shall not
have been fulfilled to each Purchaser’s satisfaction or waived by each Purchaser
as provided for herein, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
each such Purchaser may have by reason of such failure or such nonfulfillment.



--------------------------------------------------------------------------------

4. CONDITIONS TO OBLIGATIONS OF THE PURCHASERS TO PURCHASE THE NOTES ON THE
CLOSING DATE.

Each Purchaser’s several obligation to purchase and pay for the Initial Notes to
be sold to it at the Closing is subject to the fulfillment to each such
Purchaser’s reasonable satisfaction or waiver, in writing, prior to or at the
Closing, of the following conditions:

 

  4.1. Representations and Warranties.

The representations and warranties of the Company in this Agreement shall be
(i) true and correct in all respects on the Closing Date with respect to those
representations and warranties containing qualifications as to materiality and
(ii) true and correct in all material respects on the Closing Date with respect
to those representations and warranties not qualified as to materiality.

 

  4.2. Performance; No Default.

The Company shall have performed and complied with, in all material respects,
all agreements, covenants and conditions contained in this Agreement required to
be performed or complied with by it prior to or at the Closing and after giving
effect to the issue and sale of the Notes, no Default or Event of Default shall
have occurred and be continuing.

 

  4.3. Adverse Change, etc.

Nothing shall have occurred since December 31, 2006 which has had, or could
reasonably be expected to have, a Material Adverse Effect.

 

  4.4. Litigation.

There shall be no actions, suits, proceedings or investigations pending or
threatened in any court or before any Governmental Authority or self-regulatory
organization with respect to the consummation of the transactions contemplated
hereunder.

 

  4.5. Approvals.

All necessary governmental, regulatory and third party approvals and/or consents
in connection with the issuance and sale of the Notes shall have been obtained
and remain if full force and effect.

 

  4.6. Compliance Certificates.

 

  (a) Company Officer’s Certificate. The Company shall have delivered to each
Purchaser an Officer’s Certificate, dated the Closing Date, certifying that the
conditions specified in Sections 4.1 through 4.5 have been fulfilled.

 

  (b) Company Secretary’s Certificate. The Company shall have delivered to each
Purchaser a certificate certifying as to the resolutions attached thereto
authorizing the execution and delivery of the Financing Documents and the
organizational documents of the Company and BST.



--------------------------------------------------------------------------------

  4.7. Opinion of Counsel.

Each Purchaser shall have received opinions in form and substance satisfactory
to it, dated the Closing Date from Jones Day, special counsel of the Company, in
the form set forth in Exhibit 4.4 (and the Company hereby instructs such counsel
to deliver such opinion to each Purchaser).

 

  4.8. Purchase Permitted By Applicable Law, etc.

On the Closing Date each Purchaser’s purchase of Notes shall (a) be permitted by
the laws and regulations of each jurisdiction to which it is subject, without
recourse to provisions permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If so requested, each Purchaser shall have received
an Officer’s Certificate from the Company certifying as to such matters of fact
as it may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.

 

  4.9. Private Placement Number.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the Securities Valuation Office of the National Association of
Insurance Commissioners) shall have been obtained by the Company for the Notes.

 

  4.10. Amendments to Existing Credit Agreements.

The Company shall have delivered to the Purchasers fully executed copies of
(i) that certain Amendment No. 7 to Credit Agreement by and among the Company,
the other borrowers and credit parties signatory thereto, General Electric
Capital Corporation, a Delaware corporation, for itself and as Agent, and the
other lenders signatory thereto, (ii) that certain Waiver Request Letter by and
among BST and each of the other Persons party thereto and (iii) that certain
Amendment No. 1 to Term Loan among Burlington Morelos, S.A. de C.V., General
Electric Capital Corporation and the other lenders party thereto, in each case
certified as true and correct by a Responsible Officer.

 

  4.11. Documents.

The Company shall have delivered to the Purchasers fully executed copies of
(i) this Agreement, (ii) the Pledge Agreement and (iii) the Notes to be issued
to the respective Purchasers at the Closing. The respective parties to the
Subordination Agreement shall have duly executed and delivered the Subordination
Agreement.



--------------------------------------------------------------------------------

  4.12. Due Diligence.

Satisfactory review of information with respect to the Company and its
Subsidiaries regarding pending or threatened litigation, tax, accounting, and
other business or legal matters reasonably requested by the Purchasers.

 

  4.13. Fees and Expenses.

All fees and expenses due and payable on or prior to the Closing Date, including
reimbursement or payment of all reasonable out-of-pocket expenses (including
reasonable fees, charges and disbursements of one counsel to the Purchasers)
required to be reimbursed or paid by the Company hereunder; provided, however,
that Company shall be required to pay no more than $200,000 in the aggregate of
such expenses and fees.

 

  4.14. BST Stock Certificate.

The Company shall have delivered to the Collateral Agent all stock certificates
evidencing Stock to be pledged pursuant to the Pledge Agreement, accompanied by
stock powers executed in blank.

 

  4.15. Other Documents.

The Company shall have delivered to each Purchaser all information and copies of
all certificates, documents and papers, including good standing certificates,
bring-down certificates and any other records of proceedings of the Company or
governmental approvals, if any, which such Purchaser shall have reasonably
requested, such documents and papers, where appropriate, to be certified by
proper Company or governmental authorities.

 

5. CONDITIONS TO OBLIGATION OF THE COMPANY TO ISSUE AND SELL THE NOTES ON THE
CLOSING DATE.

The Company’s obligation to issue and sell the Notes to be sold by it at the
Closing is subject to the fulfillment to the Company’s reasonable satisfaction
or waiver, prior to or at the Closing, of the following conditions:

 

  5.1. Representations and Warranties.

The representations and warranties of the Purchasers in this Agreement shall be
true and correct in all material respects on the Closing Date.

 

  5.2. Compliance with this Agreement.

The Purchasers shall have performed and complied with all of their respective
agreements and obligations set forth herein that are required to be performed or
complied with by the Purchasers on or before the Closing.



--------------------------------------------------------------------------------

  5.3. Subordination Agreement.

The Company shall have received on or before the Closing Date duly executed
counterparts of the Subordination Agreement from each of the other Persons party
thereto.

 

6. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser on the Closing Date that:

 

  6.1. Organization; Power and Authority.

The Company and each of its Subsidiaries is a corporation, limited liability
company, limited partnership (or other legal entity), as the case may be, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
and each of its Subsidiaries has the power and authority to own or hold under
lease the properties it purports to own or hold under lease, to transact the
business it transacts and proposes to transact, to execute and deliver the
Financing Documents and to perform the provisions thereof (to the extent party
thereto).

 

  6.2. Authorization, etc.

The execution and delivery of the Financing Documents have been duly authorized
by all necessary corporate action on the part of the Company, and this Agreement
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). There are no statutory or, to
the Company’s knowledge, contractual preemptive rights or rights of refusal with
respect to the issuance of the Notes hereunder.

 

  6.3. Disclosure.

The representations or warranties made by the Company in the Financing Documents
as of the date such representations and warranties are made, and the statements
contained in any exhibit, report, statement or certificate furnished by or on
behalf of the Company in connection with the Financing Documents or any other
written information, and the financial statements listed in Schedule 6.5, taken
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading
in light of the circumstances under which they were made.



--------------------------------------------------------------------------------

  6.4. Organization and Ownership of Shares of Subsidiaries.

 

  (a) Schedule 6.4 is (except as noted therein) a complete and correct list of
the Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, if such entity is a Joint
Venture, Project Subsidiary, Project Subsidiary Holding Company or member of the
BST Group and the percentage of shares of each class of its capital stock or
similar equity interests outstanding, and any options, warrants or securities
instruments convertible therefor owned by the Company, each other Subsidiary and
any third-party holders.

 

  (b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 6.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary as indicated on Schedule 6.4 free and
clear of any Lien (except as otherwise disclosed in Schedule 6.4).

 

  (c) Each Subsidiary identified in Schedule 6.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

 

  6.5. Financial Statements; Projections.

 

  (a) The Company has delivered to each Purchaser copies of the financial
statements of the Company and its Subsidiaries (including financial statements
of BST and its Subsidiaries) listed on Schedule 6.5. All of said financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Company and its Subsidiaries (including, with respect to the financial
statements of BST, BST and its Subsidiaries) as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and, with respect to the
financial statements of the Company and its Subsidiaries, have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments) and, with respect to the financial
statements of BST and its Subsidiaries, have been prepared in accordance with
BST Accounting Principles.



--------------------------------------------------------------------------------

  (b) The Projections were prepared in good faith and based on assumptions
believed by the Company to be fair and reasonable at the time prepared in light
of current market conditions, it being acknowledged and agreed by the Purchasers
that projections as to future events or results are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may differ materially from the projected results.

 

  6.6. Compliance with Laws, Other Instruments, etc.

The execution, delivery and performance by the Company of the Financing
Documents to which it is a party will not:

 

  (a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, the corporate charter or by-laws (or other comparable
organizational document), the Senior Credit Agreement, the BST Credit Agreement
or any other agreement or instrument to which the Company or any Subsidiary is
bound or by which the Company or any Subsidiary or any of their respective
properties may be bound or affected;

 

  (b) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any arbitrator or
Governmental Authority applicable to the Company or any Subsidiary; or

 

  (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary;

except in each case referred to in clauses (a), (b) and (c) above, as could not
reasonably be expected, either individually or in the aggregate, to result in a
Material Adverse Effect.

 

  6.7. Governmental Authorizations, etc.

Except for (i) regular and routine filings with the Securities and Exchange
Commission, and (ii) those obtained or made on or prior to the Closing Date, no
consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or any other Financing
Document. The Company has not violated any applicable federal or state
securities laws in connection with the offer, sale or issuance of any of its
capital stock except to the extent such violations, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
and the offer, sale and issuance of the Notes hereunder do not require
registration under the Securities Act or any applicable state securities laws.



--------------------------------------------------------------------------------

  6.8. Litigation; Observance of Statutes and Orders.

 

  (a) Except as disclosed in Schedule 6.8, there are no actions, suits or
proceedings pending or, to the knowledge of the Company, threatened against or
affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that could reasonably be expected result in (i) equitable
relief that could reasonably be expected to result in a Material Adverse Effect
or (ii) monetary judgment(s), individually or in the aggregate, in excess of
$2,400,000.

 

  (b) Neither the Company nor any Subsidiary is in violation of its corporate
charter or by-laws (or other comparable organizational document), or in default
under any agreement or instrument, to which the Company or any Subsidiary is
bound or by which the Company or any Subsidiary or any of their respective
properties may be bound or affected, any order, judgment, decree or ruling of
any court, arbitrator or Governmental Authority or is in violation of any
applicable law, ordinance, rule or regulation of any Governmental Authority,
which default or violation, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. No default has occurred and is
continuing under the Senior Credit Agreement or BST Credit Agreement.

 

  (c) Schedule 6.8 sets forth each injunction, writ, temporary restraining order
or other order of any nature that has been issued and is currently binding by
any court or other Governmental Authority purporting to enjoin or restrain the
Company or any of its Subsidiaries or applicable specifically to the facilities,
operations or assets of the Company or any of its Subsidiaries which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

  6.9. Taxes.

The Company and its Subsidiaries have timely filed all Tax returns, statements,
forms and reports (the “Returns”) that are required to have been filed by or
with respect to the income, properties or operations of the Company and/or its
Subsidiaries in any jurisdiction. The Returns accurately reflect in all material
respects all liability for Taxes of the Company and its Subsidiaries as a whole
for the periods covered thereby. The Company and its Subsidiaries have paid all
Taxes shown to be due and payable on such Returns and all other Taxes and
assessments required to be paid by them, except for any Taxes and assessments
(a) the amount of which is not, individually or in the aggregate, in excess of
$1,000,000 or (b) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which the Company or a Subsidiary, as the case may be, has established adequate
reserves in accordance with GAAP. Since December 31, 2006, the Company and its
Subsidiaries have not incurred any liability for Taxes other than in the
ordinary course of business. Except as set forth on Schedule 6.9, there is no
action, suit, proceeding, investigation, audit, or claim now pending, or, to the
best knowledge of the Company or any of its Subsidiaries,



--------------------------------------------------------------------------------

threatened by any authority regarding any Taxes relating to Company or any of
its Subsidiaries. Neither the Company nor any of its Subsidiaries has entered
into an agreement or waiver or been requested to enter into an agreement or
waiver extending any statute of limitations relating to the payment or
collection of federal income Taxes of the Company or any of its Subsidiaries, or
is aware of any circumstances that would cause the taxable years or other
taxable periods of the Company or any of its Subsidiaries not to be subject to
the normally applicable statute of limitations.

 

  6.10. Title to Property; Intellectual Property.

 

  (a) The Company and its Subsidiaries have good and sufficient title to their
respective properties, including all such properties reflected in the most
recent audited balance sheet referred to in Section 6.5 or purported to have
been acquired by the Company or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens prohibited by this Agreement, except for those defects in
title and Liens that, individually or in the aggregate, would not have a
Material Adverse Effect.

 

  (b) Each of the Company and each of its Subsidiaries owns, or is licensed to
use, all domestic and foreign patents, trademarks, permits, copyrights, licenses
relating thereto necessary to conduct its business as currently conducted except
for any such intellectual property the failure of which to own or license could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. To the knowledge of the Company, (a) the conduct and
operations of the businesses of the Company and each Subsidiary of the Company
does not infringe, misappropriate, dilute, violate or otherwise impair any
intellectual property owned by any other Person and (b) no other Person has
contested any right, title or interest of the Company or any Subsidiary of the
Company in, or relating to, any such intellectual property, other than that
which would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

  6.11. Licenses, Permits, etc.

The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, that are material and necessary to conduct their
respective businesses as currently conducted, without known conflict with the
rights of others.

 

  6.12. Compliance with ERISA.

Each of the Company and each of its Subsidiaries has received from the Internal
Revenue Service, with respect to each Plan and each trust thereunder maintained
or contributed to by the Company or any Subsidiary, which is intended to qualify
for tax exempt status under Section 401 or Section 501 of the Code or other
applicable law, a determination letter stating that such Plan is



--------------------------------------------------------------------------------

a qualified plan under Section 401(a) of the Code and is exempt from United
States federal income tax under Section 501(a) of the Code, and there has been
no occurrence since the date of such determination letter which has adversely
affected such qualification. Except where any consequent obligations or
liabilities (contingent or otherwise) could not reasonably be expected,
singularly or in the aggregate, to have a Material Adverse Effect, (x) each Plan
is in compliance with applicable provisions of ERISA, the Code and other
applicable law, (y) there are no existing or pending (or to the knowledge of the
Company, threatened) claims (other than routine claims for benefits in the
normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Plan to which the Company incurs or otherwise has or
could have an obligation or any liability, and (z) no ERISA Event has occurred
or is reasonably expected to occur. Schedule 6.12 sets forth a description of
each Plan maintained by the Company or any of its ERISA Affiliates or
Subsidiaries or to which the Company or any of its ERISA Affiliates or
Subsidiaries has an obligation to contribute, or with respect to which the
Company or any of its ERISA Affiliates or Subsidiaries has any other liability,
which has any Unfunded Benefit Liabilities (as defined in Section 4001(a)(18) of
ERISA). The Unfunded Benefit Liabilities associated with any such Plans could
not reasonably be expected to result in a Material Adverse Effect.

 

  6.13. Use of Proceeds; Margin Regulations.

None of the proceeds from the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221) or a violation of Regulation X of said Board (12 CFR 224) or to involve any
broker or dealer in a violation of Regulation T of said Board (12 CFR 220).

 

  6.14. Existing Indebtedness.

Except as described therein, Schedule 6.14 sets forth a complete and correct
list of all outstanding Indebtedness of the Company and its Subsidiaries (other
than Indebtedness that does not, collectively, exceed $2,000,000), including the
approximate principal amounts outstanding thereunder as of May 31, 2007, since
which date there has been no material change in the amounts of the Indebtedness
of the Company or its Subsidiaries (other than fluctuations in the amount of
revolving Indebtedness occurring in the ordinary course of business). Neither
the Company nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company or such Subsidiary and no event or condition exists
with respect to any Indebtedness of the Company or any Subsidiary the
outstanding principal amount of which, individually or in the aggregate, exceeds
$7,500,000 that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.

 

  6.15. Foreign Assets Control Regulations, etc.

Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the (a) Trading with the Enemy Act, as amended, or
(b) any of the foreign



--------------------------------------------------------------------------------

assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended). Without limiting the foregoing, neither the
Company nor any Subsidiary (a) is or will become a blocked Person described by
section 1 of Executive Order 13224 of September 24, 2001, Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (31 CFR Part 595 et seq.) or (b) to the knowledge of the Company,
engages or will engage in any dealings or transactions, or is otherwise
associated, with any such Person.

 

  6.16. Status under Certain Statutes.

Neither the Company nor any Subsidiary is (a) subject to regulation under the
Investment Company Act of 1940, as amended, or the Federal Power Act, as
amended, or (b) in violation of the USA Patriot Act.

 

  6.17. Labor Matters; Employment Agreements.

There are no strikes, work stoppages, slowdowns or lockouts existing (or, to the
knowledge of the Company, threatened) against or involving any the Company or
any Subsidiary of the Company. The Company and its Subsidiaries are in
compliance with the Fair Labor Standards Act and any other applicable federal,
state, local or foreign law for the regulation of working conditions, wages and
worker safety, except for any such non-compliance that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Except as set forth on Part A of Schedule 6.17 (a) there is no collective
bargaining or similar agreement with any union, labor organization, works
council or similar representative covering any employee of any the Company or
any of its Subsidiaries, (b) to the Company’s knowledge, no petition for
certification or election of any such representative is existing or pending with
respect to any employee of the Company or any of its Subsidiaries and (c) to the
Company’s knowledge, no such representative has sought certification or
recognition with respect to any employee of the Company or any of its
Subsidiaries. Part B of Schedule 6.17 sets forth, as of the Closing Date, a true
and complete list of all employment agreements between the Company and any of
its “executive officers” (as such term is defined for purposes of disclosure
pursuant to Item 402 of Regulation S-K pursuant to the Exchange Act).

 

  6.18. Solvency.

Both before and after giving effect to the issuance of the Notes and the payment
and accrual of all transaction costs in connection with the foregoing, the
Company is and shall be Solvent.

 

  6.19. Affiliate Transactions.

Except as disclosed on Schedule 6.19, neither the Company nor any of its
Subsidiaries is a party to any transaction or series of transactions with any
Affiliate of the Company or any of its Subsidiaries other than on terms
reasonably expected to be obtainable by the Company or such Subsidiary at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate.



--------------------------------------------------------------------------------

  6.20. No Material Adverse Change.

Nothing has occurred since December 31, 2006 which has had, or could reasonably
be expected to have, a Material Adverse Effect.

 

  6.21. Environmental and Safety Matters.

Except to the extent the following circumstances, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:

 

  (a) The Company and its Subsidiaries are in compliance with all Environmental
and Safety Requirements.

 

  (b) Without limiting the generality of the foregoing, the Company and each of
its Subsidiaries have obtained, and are in compliance with, all permits,
licenses and other authorizations that may be required pursuant to Environmental
and Safety Requirements for the occupation of their facilities and the operation
of their business.

 

  (c) Neither the Company nor any of its Subsidiaries has treated, stored,
disposed of, arranged for or permitted the disposal of, transported, handled, or
released any substance, including any hazardous substance except in compliance
with Environmental and Safety Requirements, or owned or operated any property or
facility (and no such property or facility is contaminated by any such
substance) in a manner that has given or could reasonably be expected to give
rise to any liabilities of the Company or any of its Subsidiaries, including any
liability for response costs, corrective action costs, personal injury, property
damage, natural resources damages or attorney fees, pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”) or the Solid Waste Disposal Act, as amended or any other
Environmental and Safety Requirements.

 

  (d) To the Company’s knowledge, no facts, events or conditions relating to the
past or present facilities, properties or operations of the Company or any of
its Subsidiaries will prevent continued compliance with Environmental and Safety
Requirements, give rise to any investigatory, remedial or corrective obligations
pursuant to Environmental and Safety Requirements, or give rise to any other
liabilities (whether accrued, absolute, contingent, unliquidated or otherwise)
pursuant to Environmental and Safety Requirements, including any relating to
onsite or offsite releases or threatened releases of hazardous materials,
substances or wastes, personal injury, property damage or natural resources
damage.

 

  (e)

Neither this Agreement nor the consummation of the transaction that is the
subject of this Agreement will result in any obligations for site investigation
or cleanup, or notification to or consent of government



--------------------------------------------------------------------------------

 

agencies or third parties, pursuant to any of the so-called
“transaction-triggered” or “responsible property transfer” Environmental and
Safety Requirements.

 

  (f) Neither the Company nor any of its Subsidiaries has, either expressly or
by operation of law, assumed or undertaken any liability, including any
obligation for corrective or remedial action, of any other person relating to
Environmental and Safety Requirements.

 

7. REPRESENTATIONS AND COVENANTS OF THE PURCHASERS.

Each of the Purchasers, severally and not jointly, represents and warrants to
the Company and covenants:

 

  7.1. Authorization.

Each Purchaser has full power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.

 

  7.2. Purchase for Own Account.

Each Purchaser confirms that the Notes purchased by such Purchaser will be
acquired for investment for such Purchaser’s own account, not as a nominee or
agent for any other person, and not with a view to the resale or distribution of
any part thereof within the meaning of the Securities Act, and that each
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing same. If not an individual, each Purchaser also
represents that it has not been formed for the specific purpose of acquiring the
Notes.

 

  7.3. Accredited Investor.

Each Purchaser is an “accredited investor” within the meaning of Securities and
Exchange Commission Rule 501 of Regulation D, promulgated under the Securities
Act and as presently in effect.

 

  7.4. Reliance by Company.

Each Purchaser understands that the Company will be relying on the
representations made in this Section 7. Each Purchaser further acknowledges and
agrees that the Company has made no representations or warranties other than as
specifically set forth in this Agreement. Each Purchaser understands that the
Notes are being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Notes.



--------------------------------------------------------------------------------

  7.5. Legends.

It is understood that the certificates evidencing any Note will bear legends
substantially similar to the following:

 

  (a) “THE NOTE EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) TO A PERSON WHO THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (2) IN AN OFFSHORE TRANSACTION COMPLYING WITH RULE
903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT OR (3) PURSUANT TO
ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, AND IN EACH CASE
SUBJECT TO THE COMPANY’S RIGHT PRIOR TO ANY SUCH OFFER, SALE, PLEDGE OR TRANSFER
TO REQUIRE AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO THE COMPANY.”

 

  (b) “THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE
SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN
SUBORDINATION AND INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED
AS OF JUNE 6, 2007 AMONG CANYON CAPITAL ADVISORS LLC, CLEAR LAKE CAPITAL GROUP,
INTERNATIONAL TEXTILE GROUP, INC. (THE “COMPANY”) AND GENERAL ELECTRIC CAPITAL
CORPORATION (“AGENT”), TO THE INDEBTEDNESS (INCLUDING INTEREST) OWED BY THE
COMPANY PURSUANT TO THAT CERTAIN CREDIT AGREEMENT DATED AS OF DECEMBER 29, 2006
AMONG THE COMPANY, AGENT AND THE LENDERS FROM TIME TO TIME PARTY THERETO, AS
SUCH CREDIT AGREEMENT HAS BEEN AND HEREAFTER MAY BE AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME AND TO INDEBTEDNESS REFINANCING THE
INDEBTEDNESS UNDER THAT AGREEMENT AS CONTEMPLATED BY THE SUBORDINATION
AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF,
IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT”



--------------------------------------------------------------------------------

  (c) “THIS NOTE HAS “ORIGINAL ISSUE DISCOUNT” WITHIN THE MEANING OF SECTION
1273 OF THE U.S. INTERNAL REVENUE CODE OF 1986, AS AMENDED. PLEASE CONTACT
INTERNATIONAL TEXTILE GROUP, INC., ATTENTION: GARY L. SMITH, EXECUTIVE VICE
PRESIDENT AND CHIEF FINANCIAL OFFICER TO OBTAIN INFORMATION REGARDING THE ISSUE
PRICE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT AND THE YIELD TO MATURITY.”

 

  (d) Any legend required by the laws of any other applicable jurisdiction.

 

  7.6. Withholding Taxes.

Upon the purchase of any Note, each Purchaser or any holder of any Note shall
deliver to the Company two accurate and complete original signed copies of
Internal Revenue Service Form W-9, Form W-8ECI or Form W-8BEN (or successor
forms) certifying as to such Purchaser’s or holder’s complete exemption from
United States withholding tax (a “Withholding Certificate”) with respect to
payments to be made under any Note to the extent that, in the case of a holder
of a Note other than a Purchaser, such holder is legally able to do so.

 

  7.7. ERISA.

Each Purchaser represents that:

 

  (a) it is not (a) an employee benefit plan subject to Part 4 of Subtitle B of
Title I of ERISA, or (b) a plan to which section 4975 of the Code applies
(collectively, “Benefit Plans”) or (c) an entity whose underlying assets include
“plan assets” as defined by ERISA by reason of the investment of one or more
Benefit Plans in the entity (together with Benefit Plans, “Benefit Plan
Investors”) or (d) a governmental plan (as defined in section 3(32) of ERISA)
(“Governmental Plan”), (e) a church plan (as defined in section 3(33) of ERISA)
that has not made an election under section 410(d) of the Code (“Church Plan”)
or (f) a non-U.S. plan; or

 

  (b) it is a Benefit Plan Investor and the acquisition of the Notes will not be
a non-exempt prohibited transaction under section 406 of ERISA or section 4975
of the Code; or

 

  (c) it is a Governmental Plan, Church Plan or non-U.S. plan that is not
subject to (a) ERISA, (b) section 4975 of the Code or (c) any other federal,
state, local or non-U.S. law that prohibits or imposes any excise or penalty tax
on the purchase of the Notes.

 

  7.8. Non-Reliance by Purchasers.

Each Purchaser acknowledges and agrees that it is not relying, an shall not
rely, on any present or future claim on the assets of the BST Group and hereby
covenants and agrees that it shall not take any action that is inconsistent with
such non-reliance. Notwithstanding anything to



--------------------------------------------------------------------------------

the contrary in the foregoing sentence, each Purchaser is relying on the value
of the Stock of BST pledged pursuant to the Pledge Agreement, and its first
priority perfected lien thereon, in determining to purchase the Notes.

 

8. INFORMATION AS TO COMPANY.

 

  8.1. Financial and Business Information.

The Company shall deliver to each holder of Notes the financial information
delivered to the lenders pursuant to the terms of the Senior Credit Agreement
and the BST Credit Agreement (excluding any borrowing base certificates and
information directly relating to delivery of borrowing base certificates,
including, without limitation, collateral reports relating to inventory,
receivables and equipment valuations), which financial information shall
include, without limitation, delivery to each holder of Notes:

 

  (a) Monthly Statements — within 30 days after the end of each month (other
than with respect to any month ending on the last day of a fiscal quarter),
duplicate copies of,

 

  (i) a consolidated balance sheet of the Company and its Subsidiaries
(including BST and its Subsidiaries) as at the end of such month,

 

  (ii) consolidated statements of income and cash flows of the Company and its
Subsidiaries (including BST and its Subsidiaries), for such month and for the
portion of the fiscal year ending with such month, and

 

  (iii) a consolidated balance sheet and a profits and loss statement of BST and
its Subsidiaries as at the end of such month,

prepared (x) in the case of clauses (i) and (ii), in accordance with GAAP
applicable to monthly financial statements generally, and (y) in the case of
clause (iii) in accordance with BST Accounting Principles, and, in each case,
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments and the absence of footnote disclosures;

 

  (b) Quarterly Statements — within 60 days (or such shorter period as may be
agreed to in either the Senior Credit Agreement or BST Credit Agreement (after
giving effect to any amendments, waivers, extensions or modifications of the
applicable provisions thereof), as the case may be (or, in the case of clauses
(i) and (ii) below, within 10 days after such earlier date as the Company’s
quarterly report is required to be filed with the SEC under the Exchange Act
(after giving effect to any applicable extensions permitted under the rules and
regulations of the SEC), with written notice of such earlier filing to be
delivered to each holder of Notes simultaneously with such filing) after the end
of each quarterly fiscal period in each fiscal year of the Company and BST, as
applicable (other than the last quarterly fiscal period of each such fiscal
year), duplicate copies of,



--------------------------------------------------------------------------------

  (i) a consolidated balance sheet of the Company and its Subsidiaries
(including BST and its Subsidiaries) as at the end of such quarter,

 

  (ii) consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries (including BST and its
Subsidiaries), for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter, together
with, to the extent and only to the extent delivered to the lenders under the
Senior Credit Agreement, a written statement of the Company’s management setting
forth a discussion of the Company’s financial condition, changes in financial
condition and results of operations, and

 

  (iii) a consolidated balance sheet of BST and its Subsidiaries (including BST
and its Subsidiaries), a profit and loss account and cashflow statement, in each
case as at the end of such quarter, together with, to the extent and only to the
extent delivered to the lenders under the BST Credit Agreement, a written
statement of BST’s management setting forth a discussion of BST’s financial
condition, changes in financial condition and results of operations,

prepared (x) in the case of clauses (i) and (ii), in accordance with GAAP
applicable to quarterly financial statements generally, and (y) in the case of
clause (iii), in accordance with BST Accounting Principles, and, in each case,
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments and the absence of footnote disclosures, provided that with respect
to clauses (i) and (ii) above, delivery within the time period specified above
of copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 8.1(b);

 

  (c) Annual Statements — within 120 days (or such shorter period as may be
agreed to in either the Senior Credit Agreement or BST Credit Agreement (after
giving effect to any amendments, waivers, extensions or modifications of the
applicable provisions thereof), as the case may be (or, in the case of clauses
(i) and (ii) below, within 10 days after such earlier date as the Company’s
annual report is required to be filed with the SEC under the Exchange Act (after
giving effect to any applicable extensions permitted under the rules and
regulations of the SEC), with written notice of such earlier filing to be
delivered to each holder of Notes simultaneously with such filing) after the end
of each fiscal year of the Company and BST, as applicable, duplicate copies of,



--------------------------------------------------------------------------------

  (i) a consolidated balance sheet of the Company and its Subsidiaries
(including BST and its Subsidiaries), as at the end of such year,

 

  (ii) consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries (including BST and its
Subsidiaries), for such year, and

 

  (iii) a consolidated balance sheet of BST and its Subsidiaries (including BST
and its Subsidiaries), a profit and loss account and cashflow statement, in each
case as at the end of such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP (in the
case of clauses (i) and (ii)) or BST Accounting Principles (in the case of
clause (iii)), and accompanied by an opinion thereon of independent certified
public accountants of recognized national standing, which opinion shall state
that such financial statements present fairly, in all material respects, the
financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP (in the
case of clauses (i) and (ii)), or BST Accounting Principles (in the case of
clause (iii)) and that the examination of such accountants in connection with
such financial statements has been made in accordance with generally accepted
auditing standards, and that such audit provides a reasonable basis for such
opinion in the circumstances, provided that, with respect to clauses (i) and
(ii), the delivery within the time period specified above of the Company’s
Annual Report on Form 10-K for such fiscal year (together with the Company’s
annual report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 8.1(c);

 

  (d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default, a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

 

  (e)

Board Minutes — within a reasonable time following each meeting of the full
board of directors of the Company occurring prior to the occurrence of a public
offering of equity securities of the Company with a listing on a nationally
recognized stock exchange, copies of the minutes of the board of directors in
respect of such meeting, subject to the compliance by the Purchasers with
customary confidentiality procedures, (provided, however, that such board
minutes may be redacted, if, upon advice of counsel, the Company determines that
such Purchaser has a conflict of interest with the Company pertaining to a
particular portion of such board minutes, or that the dissemination of the board
minutes to such Purchaser could remove any privilege of confidentiality from
otherwise attorney-client privileged statements or information; provided
further, that such

 

18



--------------------------------------------------------------------------------

 

board minutes may be distributed to the Purchasers prior to approval of the
board and, therefore, such board minutes may be subject to further change);

 

  (f) Accountant Letters — promptly upon receipt thereof, any additional
reports, management letters or other detailed information concerning significant
aspects of the Company’s and its Subsidiaries’ operations or financial affairs
given to the Company by its independent accountants (and not otherwise contained
in other materials provided hereunder);

 

  (g) Notice of Adverse Effects — promptly, and in any event within five
Business Days, of a Responsible Officer becoming aware of (i) any material
default by the Company or its Subsidiaries, or (if known by the Company) by any
other party, under any other material agreement to which either of the Companies
or any of their respective Subsidiaries is a party, if such default thereunder
is reasonably likely to have a Material Adverse Effect, (ii) any investigation,
notice, proceeding or adverse determination from any governmental or regulatory
authority or agency that is reasonably likely to have a Material Adverse Effect,
(iii) any condition or event that has resulted in or is reasonably likely to
result in any material liability under any Environmental and Safety Requirements
or (iv) any other event or circumstance affecting the Company or any of its
Subsidiaries that is reasonably likely to have a Material Adverse Effect; and in
each case, accompanied by an Officer’s Certificate specifying the nature and
period of existence thereof and what actions the Company and its Subsidiaries
have taken and propose to take with respect thereto; and

 

  (h) Stockholder Information — within ten (10) days after transmission thereof,
copies of all financial statements, proxy statements, reports and any other
general written communications which the Company sends to its stockholders
generally and copies of all registration statements and all regular, special or
periodic reports which it files, or any of its officers or directors file with
respect to the Company, with the Securities and Exchange Commission or with any
securities exchange on which any of its securities are then listed, and copies
of all press releases and other statements made available generally by the
Company to the public concerning material developments in the businesses of the
Company or its Subsidiaries.

 

  8.2. Officer’s Certificate.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 8.1(b) or Section 8.1(c) shall be accompanied by a certificate of a
Senior Financial Officer (i) setting forth a statement that such officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not



--------------------------------------------------------------------------------

have disclosed the existence during such period of any condition or event that
constitutes a Default or an Event of Default or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto and (ii) stating whether any change in Accounting Principles or in the
application thereof has occurred since the date of the audited financial
statements for the prior fiscal year which has had a material effect and, if any
such change has occurred, describing the general effect of such change on the
financial statements accompanying such certificate (but without any requirement
for the delivery of pro forma financial statements reflecting such effects).

 

  8.3. Inspection.

The Company shall permit the representatives of each holder of Notes:

 

  (a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company not more than once per calendar year,
to discuss the affairs, finances and accounts of the Company and its
Subsidiaries with the Company’s officers, and to examine their respective books
of account, records and reports; and

 

  (b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.

 

  8.4. Project Subsidiary Business Plans.

If, in connection with the incurrence of any Indebtedness by a Project
Subsidiary, a business plan or similar report is prepared by or on behalf of the
Company for purposes presenting such business plan or report to the Company’s
board of directors, then the Company shall provide a copy of such business plan
or report to the Purchasers promptly following any such presentation to the
Company’s board of directors.

 

9. REPAYMENT OF THE NOTES.

 

  9.1. Payment of Notes at Maturity.

The entire outstanding principal amount of, and the interest then accrued and
unpaid on, the Notes shall be due and payable on June 6, 2011.



--------------------------------------------------------------------------------

  9.2. Optional Prepayments.

Except as otherwise noted below, the Company may prepay the outstanding
principal of (together with accrued interest on) the Notes in full, or from time
to time, in part, on any date (except as otherwise noted below) at the
prepayment amounts (expressed as percentages of the outstanding principal amount
(excluding the portion thereof representing PIK Interest) of each Note) set
forth below plus accrued and unpaid interest thereon (which interest, if any,
shall be paid in cash to the applicable date of prepayment as indicated below):

 

If prepaid during the period from:

   Percentage The Closing Date and on or before June 6, 2008    105.00% After
June 6, 2008 and on or before June 6, 2009    102.00% After June 6, 2009   
100.00%

The Company will give each holder of Notes written notice of each optional
prepayment under this Section 9.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment, which notice may be
conditioned upon the occurrence of certain events as set forth therein, provided
that the Company shall notify the holders of the Notes promptly of the failure
of any condition. Each such notice shall specify such date, the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of each Note held by such holder to be prepaid, and the accrued interest to be
paid on the prepayment date with respect to such principal amount being prepaid.
Any partial prepayment of the outstanding principal amount of the Notes shall be
applied ratably to (x) the outstanding principal amount (excluding the portion
thereof representing PIK Interest) and (y) the outstanding principal amount
representing PIK Interest.

Notwithstanding the foregoing, (i) the Company may not prepay the Notes, in
whole or in part, at any time on or before June 6, 2008 unless the Qualified
Issuance shall have occurred on or before the date of such prepayment and
(ii) any prepayment of PIK Interest (whether or not such PIK Interest is
represented by a PIK Note) shall be paid at par.

 

  9.3. Mandatory Prepayments Upon Change in Control.

 

  (a) In connection with the consummation of any Change of Control, the Company
shall:

(i) at least 30 days prior to the consummation of such Change of Control, it
shall give to each holder of Notes written notice containing and constituting an
offer to prepay Notes as described in Section 9.3(c), accompanied by the
certificate described in Section 9.3(g), and

(ii) contemporaneously with such consummation, prepay all Notes required to be
prepaid in accordance with this Section 9.3.

 

  (b)

The offer to prepay Notes contemplated by Section 9.3(a) shall be an offer to
prepay, in accordance with and subject to this Section 9.3, all, but not less
than all, of the Notes held by each holder (in this case only, “holder”



--------------------------------------------------------------------------------

 

in respect of any Note registered in the name of a nominee for a disclosed
beneficial owner shall mean such beneficial owner) on a date specified in such
offer as the anticipated date of the Change of Control (the “Proposed Prepayment
Date”).

 

  (c) A holder of Notes may accept the offer to prepay made pursuant to this
Section 9.3 by causing a notice of such acceptance to be delivered to the
Company at least five Business Days prior to the Proposed Prepayment Date. A
failure by a holder of Notes to respond to an offer to prepay made pursuant to
this Section 9.3 shall be deemed to constitute an acceptance of such offer by
such holder.

 

  (d) Prepayment of the Notes to be prepaid pursuant to this Section 9.3 shall
be at (i) 105% of the principal amount of such Notes (excluding the portion
thereof representing PIK Interest), and 100% of the portion of the principal
amount of such Notes representing PIK Interest, together with interest on such
Notes accrued to the date of prepayment, if the date of prepayment is before
June 6, 2008 or (ii) 101% of the principal amount of such Notes (excluding the
portion thereof representing PIK Interest), and 100% of the portion of the
principal amount of such Notes representing PIK Interest, together with interest
on such Notes accrued to the date of prepayment, if the date of prepayment is on
or after June 6, 2008. The prepayment shall be made on the Proposed Prepayment
Date except as provided in Section 9.3(e).

 

  (e) The obligation of the Company to prepay Notes pursuant to the offers
accepted in accordance with Section 9.3(c) is subject to the occurrence of the
Change in Control in respect of which such offers and acceptances shall have
been made. In the event that such Change in Control does not occur on the
Proposed Prepayment Date in respect thereof, the prepayment shall be deferred
until and shall be made on the date on which such Change in Control occurs. The
Company shall keep each holder of Notes reasonably and timely informed of:

(i) any such deferral of the date of prepayment;

(ii) the date on which such Change in Control and the prepayment are expected to
occur; and

(iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 9.3 in respect of such Change in Control shall be
deemed rescinded).

 

  (f) Each offer to prepay the Notes pursuant to this Section 9.3 shall be
accompanied by a certificate, executed by a Senior Financial Officer of the
Company and dated the date of such offer, specifying:

(i) the Proposed Prepayment Date;



--------------------------------------------------------------------------------

(ii) that such offer is made pursuant to this Section 9.3;

(iii) the principal amount of each Note offered to be prepaid;

(iv) the last date upon which the offer can be accepted or rejected, and setting
forth the consequences of failing to provide an acceptance or rejection, as
provided in Section 9.3(c);

(v) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date;

(vi) that the conditions of this Section 9.3 have been fulfilled; and

(vii) in reasonable detail, the nature and timing of the Change in Control.

 

  9.4. Mandatory Prepayment Upon Qualified Issuance.

The Company will, upon the occurrence of the Qualified Issuance, following not
less than three (3) Business Days’ notice to the Purchasers, pay (i) one-half of
the outstanding amount of the PIK Interest as of the date of consummation of the
Qualified Issuance at par plus all accrued but unpaid interest on such PIK
Interest prepaid and (ii) one-half of the accrued but unpaid interest in respect
of the outstanding principal amount of the Initial Notes accruing since the most
recent Interest Payment Date.

 

  9.5. Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment. All prepayments
shall be applied first to accrued but unpaid interest and thereafter to
principal and the additional payment amounts provided for under this Section 9.

 

  9.6. Maturity; Surrender, etc.

In the case of each prepayment of Notes pursuant to this Section 9, the
principal amount of each Note to be prepaid and the additional payment amounts
provided for under this Section 9 shall mature and become due and payable on the
date fixed for such prepayment, together with interest on such principal amount
accrued to such date. From and after such date, unless the Company shall fail to
pay such principal amount when so due and payable, interest on such principal
amount shall cease to accrue. Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.



--------------------------------------------------------------------------------

10. AFFIRMATIVE COVENANTS.

Until the payment of all principal of and interest on the Notes, the Company
will at all times perform and comply with all covenants in this Section 10:

 

  10.1. Compliance with Law.

The Company will, and will cause each of its Subsidiaries to, comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

  10.2. Insurance.

The Company will, and will cause each of its Subsidiaries to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) so that such insurance, taken as a whole, shall be customary
for entities of established reputations engaged in the same or a similar
business and similarly situated.

 

  10.3. Maintenance of Properties.

The Company will, and will cause each of its Subsidiaries to, maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section 10.3 shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and such discontinuance would not, individually or in the aggregate, have a
Material Adverse Effect.

 

  10.4. Payment of Taxes and Claims.

The Company will, and will cause each of its Subsidiaries to, pay and discharge
all taxes, assessments, governmental charges, or levies imposed upon them or
upon their income or profits, or upon any properties belonging to them, in each
case on a timely basis and all claims for which, if unpaid, might become a Lien
on properties or assets of the Company or any Subsidiary, provided that neither
the Company nor any Subsidiary need pay any such tax or assessment or claims if
(a) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary, or (b) the
nonpayment of all such taxes and assessments in the aggregate could not
reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

  10.5. Corporate Existence, etc.

The Company will at all times preserve and keep in full force and effect its
corporate existence. Subject to Sections 11.2 and 11.6, the Company will at all
times preserve and keep in full force and effect the corporate existence of each
of its Subsidiaries (unless otherwise permitted hereunder) and all rights and
franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise would not,
individually or in the aggregate, have a Material Adverse Effect.

 

  10.6. Compliance with Obligations.

The Company will, and will cause each of its Subsidiaries to, comply with all
other obligations which it incurs pursuant to any contract or agreement (other
than with respect to the Senior Credit Agreement and BST Credit Agreement),
whether oral or written, express or implied, as such obligations become due
except where the failure to comply would not be reasonably likely to have a
Material Adverse Effect, unless and to the extent that the same are being
contested in good faith, diligently and by appropriate proceedings and adequate
reserves (as determined in accordance with GAAP consistently applied) have been
established on its or its Subsidiaries’, as applicable, books with respect
thereto.

 

  10.7. Corporate Separateness.

The Company will, and will cause each of its Subsidiaries to, comply with
Section 4.15 of the Senior Credit Agreement and Clause 27.34 of the BST Credit
Agreement, each as in effect on the date hereof (regardless of any amendment,
modification, refinancing or termination of either of the Senior Credit
Agreement or the BST Credit Agreement).

 

11. NEGATIVE COVENANTS.

Until the payment in full of all principal of and interest on the Notes, the
Company will at all times perform and comply with all covenants in this
Section 11:

 

  11.1. Transactions with Affiliates.

Except for the transactions described on Schedule 6.19, the Company will not,
and will not permit any Subsidiary to, enter into directly or indirectly any
transaction or group of related transactions (including, without limitation, the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than (i) any transaction between any
members of the ITG Group, (ii) any transaction between members of the BST Group
and (iii) any Asset Disposition or Investment between a member of the ITG Group
and any Project Subsidiary to the extent permitted by Sections 11.6 and 11.7,
respectively), except in the Ordinary Course of Business pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.



--------------------------------------------------------------------------------

  11.2. Merger, Consolidation, etc.

 

  (a) The Company shall not, and shall not permit any of its Subsidiaries to,
merge, consolidate with or into, or convey, transfer, lease or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except (a) any Subsidiary of the Company may merge with,
or dissolve or liquidate into, the Company or another Subsidiary of the Company;
provided, that, if the Company is a constituent entity in such merger,
dissolution or liquidation, the Company shall be the continuing or surviving
entity; (b) any merger or consolidation that constitutes a Permitted
Acquisition; and (c) any Subsidiary of the Company may be converted (including
by way of merger) from a corporation to a limited liability company or from a
limited liability company to a corporation.

 

  (b) Notwithstanding clause (a) above, the Company shall not permit BST or any
of its Subsidiaries to, merge, consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except (a) any Subsidiary of
BST may merge with, or dissolve or liquidate into, BST or another Subsidiary of
BST; provided, that, if BST is a constituent entity in such merger, dissolution
or liquidation, BST shall be the continuing or surviving entity; (b) any merger
or consolidation that constitutes a BST Permitted Acquisition; and (c) any
Subsidiary of BST may be converted (including by way of merger) from a
corporation to a limited liability company or from a limited liability company
to a corporation.

 

  11.3. Indebtedness.

 

  (a) The Company will not, and will not permit any Subsidiary (other than any
Project Subsidiary or any member of the BST Group) to, directly or indirectly,
create, incur, assume, guarantee, or otherwise be or become directly or
indirectly liable with respect to, any Indebtedness, except:

 

  (i) the Notes;

 

  (ii) subject to compliance with Section 10.7 and Section 11.7 (and without any
implication to the contrary as to the independent operation of each covenant),
Indebtedness owing to the Company or a Subsidiary of the Company;

 

  (iii)

Indebtedness incurred pursuant to the Senior Credit Agreement; provided, that
after giving effect to the incurrence of such Indebtedness, the aggregate
principal amount of Indebtedness incurred under the Senior Credit Agreement
together with the



--------------------------------------------------------------------------------

 

aggregate principal amount of Indebtedness incurred pursuant to clause (xi) of
this Section 11.3 shall not exceed the sum of (x) $215,000,000 plus
(y) interest, fees and expenses that are capitalized, at any time;

 

  (iv) Indebtedness outstanding on the date hereof and disclosed in Schedule
6.14 (other than Indebtedness evidenced by the Senior Credit Agreement), and any
renewals, extensions, and refundings thereof so long as (i) no Default or Event
of Default shall exist, and (ii) there is no increase in the aggregate principal
amount thereof outstanding, in each case on the date of any such renewal,
extension or refunding;

 

  (v) Indebtedness consisting of Contingent Obligations and permitted pursuant
to Section 11.4;

 

  (vi) Indebtedness (including Capital Leases) incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including any Indebtedness assumed in connection with the acquisition of any
such property or secured by a Lien on such property before the acquisition
thereof; provided, that (i) such Indebtedness is incurred before or within 120
days after such acquisition or the completion of such construction or
improvement, (ii) any such Indebtedness shall be secured only by the assets
acquired, constructed or improved in connection with the incurrence of such
Indebtedness and (iii) with respect to Indebtedness incurred to finance the
acquisition of any fixed or capital assets, such Indebtedness shall not exceed
100% of the cost of such Property, and, in each case, any refinancing of any of
the foregoing Indebtedness; provided further, that in the case of each of the
foregoing, the aggregate outstanding principal amount of all such Indebtedness
shall not exceed at any time $15,000,000;

 

  (vii) Indebtedness incurred in connection with the financing of insurance
premiums in the ordinary course of business;

 

  (viii) Indebtedness arising in connection with the endorsement of instruments
for deposit in the ordinary course of business;

 

  (ix) Indebtedness of any Person that becomes a Subsidiary (other than a
Subsidiary of BST) after the date hereof pursuant to a Permitted Acquisition
(provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary), or any such Indebtedness assumed by the Company
or any Subsidiary (other than BST or any of its Subsidiaries);



--------------------------------------------------------------------------------

  (x) WLR Subordinated Indebtedness;

 

  (xi) Indebtedness under Factoring Agreements in an aggregate amount not to
exceed $50,000,000; provided, that after giving effect to the incurrence of such
Indebtedness, the aggregate principal amount of Indebtedness incurred under such
Factoring Agreements together with the aggregate principal amount of
Indebtedness incurred pursuant to clause (a)(iii) of this Section 11.3 shall not
exceed the sum of (x) $215,000,000 plus (y) interest, fees and expenses that are
capitalized, at any time;

 

  (xii) Indebtedness incurred pursuant to the Mexican Facility in an aggregate
principal amount not to exceed $20,000,000 at any time; and

 

  (xiii) additional Indebtedness so long as on the date the Company or such
Subsidiary becomes liable with respect to any such Indebtedness and immediately
after giving effect thereto and the concurrent retirement of any other
Indebtedness, the Leverage Ratio does not exceed 4.00:1.00.

 

  (b) The Company will not permit any Project Subsidiary to, directly or
indirectly, create, incur, assume, guarantee, or otherwise be or become directly
or indirectly liable with respect to, any Indebtedness of the type described in
clause (a) of the definition of “Indebtedness”, except:

 

  (i) Indebtedness of the Project Subsidiaries organized under the laws of China
in an aggregate principal amount not to exceed the sum of $25,000,000 plus any
additional Indebtedness permitted pursuant to clause (v) below; provided that
such Indebtedness is non-recourse to the Company and is non-recourse to each of
the Company’s other Subsidiaries (other than to a Project Subsidiary Holding
Company that owns, directly or indirectly, the Stock of such Project
Subsidiaries);

 

  (ii) Indebtedness of the Project Subsidiaries organized under the laws of
Nicaragua in an aggregate principal amount not to exceed $35,000,000 plus any
additional Indebtedness permitted pursuant to clause (v) below; provided that
such Indebtedness is non-recourse to the Company and is non-recourse to each of
the Company’s other Subsidiaries (other than to a Project Subsidiary Holding
Company that owns, directly or indirectly, the Stock of such Project
Subsidiaries);

 

  (iii)

Indebtedness of the Project Subsidiaries organized under the laws of Romania in
an aggregate principal amount not to exceed $7,000,000 plus any additional
Indebtedness permitted pursuant to



--------------------------------------------------------------------------------

 

clause (v) below; provided that such Indebtedness is non-recourse to the Company
and is non-recourse to each of the Company’s other Subsidiaries (other than to a
Project Subsidiary Holding Company that owns, directly or indirectly, the Stock
of such Project Subsidiaries);

 

  (iv) Indebtedness of the Project Subsidiaries organized under the laws of
Vietnam in an aggregate principal amount not to exceed $40,000,000 plus any
additional Indebtedness permitted pursuant to clause (v) below; provided that
such Indebtedness is non-recourse to the Company and is non-recourse to each of
the Company’s other Subsidiaries (other than to a Project Subsidiary Holding
Company that owns, directly or indirectly, the Stock of such Project
Subsidiaries); and

 

  (v) Notwithstanding the foregoing, Project Subsidiaries may create, incur,
assume, guarantee, or otherwise become directly or indirectly liable with
respect to Indebtedness not otherwise permitted under clauses (i) through
(iv) above in an aggregate principal amount for all Project Subsidiaries not to
exceed $43,000,000; provided that such Indebtedness is non-recourse to the
Company and is non-recourse to each of the Company’s other Subsidiaries (other
than to a Project Subsidiary Holding Company that owns, directly or indirectly,
the Stock of such Project Subsidiaries).

 

  (c) The Company will not permit any member of the BST Group to, directly or
indirectly, create, incur, assume, guarantee, or otherwise be or become directly
or indirectly liable with respect to, any Indebtedness, if, immediately after
giving effect thereto, the BST Debt Cover is greater than 4.75:1.00.

 

  11.4. Contingent Obligations.

The Company will not, and will not permit any Subsidiary (other than any member
of the BST Group) to, directly or indirectly, create, incur, assume, guarantee,
or otherwise be or become directly or indirectly liable with respect to, any
Contingent Obligations, except:

 

  (a) endorsements for collection or deposit in the ordinary course of business;

 

  (b) commodities hedging agreements and Swaps entered into in the ordinary
course of business for bona fide hedging purposes and not for speculation;

 

  (c) Contingent Obligations of the Company and its Subsidiaries existing as of
the Closing Date and listed in Schedule 11.4, including extensions, replacements
and renewals thereof which do not increase the amount of such Contingent
Obligations as of the date of such extension or renewal;



--------------------------------------------------------------------------------

  (d) Contingent Obligations incurred in the ordinary course of business with
respect to surety and appeal bonds, performance bonds and other similar
obligations;

 

  (e) Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue to the agent under the Senior
Credit Agreement title insurance policies;

 

  (f) Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with acquisitions permitted
hereunder and (ii) purchasers in connection with dispositions permitted pursuant
to Section 11.6;

 

  (g) Contingent Obligations arising under letters of credit;

 

  (h) subject to compliance with Section 10.7 and Section 11.7 (and without any
implication to the contrary as to the independent operation of each covenant),
Contingent Obligations arising under guarantees made in the ordinary course of
business of obligations of the Company or any of its Subsidiaries (including BST
and its Subsidiaries), which obligations are otherwise permitted hereunder;

 

  (i) Contingent Obligations arising under a secured guaranty by the Company or
any of its Subsidiaries of the Indebtedness under the Mexican Facility;

 

  (j) Contingent Obligations constituting Indebtedness otherwise permitted under
Section 11.3(a)(iii), (iv), (vii), (ix), (xi), (xii) and (xiii);

 

  (k) Contingent Obligations of any Project Subsidiary or any Project Subsidiary
Holding Company arising under guaranties of Indebtedness otherwise permitted
under Section 11.3(b);

 

  (l) Contingent Obligations constituting funding obligations of the Company in
connection with the development of a denim plant by Cone Denim de Nicaragua,
S.A. to the extent such funding obligations are not satisfied by the third party
lender financing such project;

 

  (m) Contingent Obligations arising in connection with any right of first
refusal or first offer, put or call right, redemption right, or option or
similar right in respect of any Stock or Stock Equivalent owned by the Company
or any Subsidiary with respect to any Joint Venture or other investment, in
favor of any co-venturer or other holder of Stock of Stock Equivalent of such
Investment;

 

  (n) subject to compliance with Section 10.7 and Section 11.7, unsecured
guaranties by the Company or any Subsidiary of a Subsidiary’s (including BST and
its Subsidiaries) obligations under extended term cotton purchase agreements;
and



--------------------------------------------------------------------------------

  (o) other Contingent Obligations not exceeding $3,000,000 in the aggregate at
any time outstanding.

In addition to the foregoing, the Company will not permit any member of the BST
Group to, directly or indirectly, create, incur, assume, guarantee, or otherwise
become directly or indirectly liable with respect to, any Contingent Obligations
arising from guarantees of obligations of the Company or any Subsidiary of the
Company that is not a Member of the BST Group.

 

  11.5. Liens.

The Company will not, and will not permit any of its Subsidiaries (other than
BST and its Subsidiaries) to, directly or indirectly create, incur, assume or
permit to exist (upon the happening of a contingency or otherwise) any Lien on
or with respect to any property or asset of the Company or any such Subsidiary,
whether now owned or held or hereafter acquired, except:

 

  (a) any Lien existing on the property of the Company or a Subsidiary of the
Company on the Closing Date and set forth on Schedule 11.5, and in the case of
any such Liens securing Indebtedness outstanding on such date which Indebtedness
is permitted by subsection 11.3(a)(iv), in each case, including replacement
Liens on the property currently subject to such Liens securing Indebtedness
permitted by Section 11.3(a)(iv);

 

  (b) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
indemnity, performance and return of money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money) or to secure
liability to insurance carriers;

 

  (c) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent for more than ninety (90) days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

 

  (d) judgment or judicial attachment Liens, provided that either the
enforcement of any such Lien is effectively stayed or all such Liens that are
not stayed secure claims in the aggregate at any time outstanding for the
Company and its Subsidiaries not exceeding the limit set forth in Section 12(h);



--------------------------------------------------------------------------------

  (e) licenses, sublicenses, leases or subleases granted to third parties in the
ordinary course of business not materially interfering with the business of the
Company or any of its Subsidiaries;

 

  (f) Liens for taxes, fees, assessments or other governmental charges (i) which
are not delinquent or remain payable without penalty, or (ii) the non-payment of
which is permitted by Section 10.4;

 

  (g) Liens arising from precautionary uniform commercial code financing
statements filed under any lease permitted by this Agreement;

 

  (h) Liens securing Indebtedness under this Agreement and the Senior Credit
Agreement;

 

  (i) Liens securing Indebtedness (including Indebtedness under Capital Leases)
permitted under Sections 11.3(a)(vi), (vii), (ix), (xi) and (xii),
Section 11.3(b) and Section 11.4(b);

 

  (j) any interest or title of a lessor or sublessor under any lease permitted
by this Agreement;

 

  (k) Liens in favor of collecting banks arising under any uniform commercial
code;

 

  (l) Liens arising out of consignment, bailment or similar arrangements for the
sale of goods entered into by the Company or any Subsidiary in the ordinary
course of business;

 

  (m) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

 

  (n) Liens on commodity hedging accounts and amounts held therein to secure
performance under cotton futures contracts in connection with transactions or
positions in a contract for future delivery of cotton entered into in the
ordinary course of business; provided that reserves in accordance with GAAP have
been provided on the books of the Person who incurred such Liens;

 

  (o) Liens on any property of the Company or any Subsidiary as a result of the
violation, or alleged violation, of any Environmental and Safety Requirements
provided such Liens do not in the aggregate exceed $5,000,000 at any time;

 

  (p) Liens on proceeds (including dividends, distributions, interest and like
payments on or with respect to, and insurance and condemnation proceeds and
rental, lease, licensing and similar proceeds) of property that is otherwise
subject to Liens permitted by this Section 11.5;



--------------------------------------------------------------------------------

  (q) Liens securing payment of the Indebtedness under the Mexican Facility; and

 

  (r) other Liens securing Indebtedness in an aggregate amount not to exceed
$1,800,000 at any time outstanding.

 

  11.6. Asset Sales.

The Company will not, and will not permit any Subsidiary to, make any Asset
Disposition, except (i) the Asset Dispositions described on Schedule 11.6
hereof, (ii) additional Asset Dispositions of the Company and its Subsidiaries
(other than BST and its Subsidiaries) in an aggregate amount (excluding the
amount of any Asset Dispositions described on Schedule 11.6) based on Fair
Market Value not to exceed: (a) with respect to the period from the Closing Date
through December 31, 2007, $6,420,000, or (b) during any fiscal year thereafter,
$11,000,000, and with respect to which, subject to the mandatory prepayment
provisions set forth in Section 9.3, the Company or such Subsidiary intends to
apply the Net Proceeds Amount arising from any such Transfer under clauses
(a) or (b) hereof to a Debt Prepayment Application or to reinvestments in the
Company or such Subsidiary (in the form of capital expenditures or otherwise)
within 365 days after such Transfer, and the Company or such Subsidiary applies
such Net Proceeds Amount within such period and (iii) Asset Dispositions of BST
and its Subsidiaries in an aggregate amount based on Fair Market Value not to
exceed €4,000,000 per fiscal year of BST.

Notwithstanding the foregoing, the Company will not, and will not permit any
Subsidiary to, make any Asset Disposition to any Project Subsidiary (other than
any Asset Disposition consisting of an equity Investment in, or loan
constituting WLR Subordinated Indebtedness to, any such Project Subsidiary, by
(i) WLR or any WLR Affiliate or (ii) the Company with the proceeds of an equity
Investment in, or loan constituting WLR Subordinated Indebtedness to, the
Company by WLR or any WLR Affiliate) if, on the date of such proposed Transfer,
a default then exists in respect of any Indebtedness owing by such Project
Subsidiary.

Notwithstanding anything to the contrary herein, the Company will not make any
Asset Disposition or Transfer of any Pledged Collateral (as defined in the
Pledge Agreement).

 

  11.7. Loans and Investments.

The Company will not, and will not permit any Subsidiary to, (i) purchase or
acquire, or make any commitment to purchase or acquire any obligations or other
securities of, or any equity or debt interest in, any Person, including the
establishment or creation of a Subsidiary, or (ii) make or commit to make any
Acquisitions, including without limitation, by way of merger or consolidation or
(iii) make or commit to make or provide any advance, loan, extension of credit,
letters of credit to secure the obligations of, incur any Contingent Obligation
with respect to, or capital contribution to or any other investment in, any
Person (the items described in clauses (i), (ii) and (iii) are referred to as
“Investments”), except for:

 

  (a) Investments by the Company or any of its Subsidiaries (other than BST and
its Subsidiaries) in any Subsidiary; and Investments by any member of the BST
Group in any other member of the BST Group;



--------------------------------------------------------------------------------

  (b) loans and advances to employees in the ordinary course of business;

 

  (c) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 11.6;

 

  (d) Investments acquired in connection with the settlement of delinquent
accounts in the ordinary course of business or in connection with the bankruptcy
or reorganization of suppliers or customers;

 

  (e) Investments existing as of the Closing Date and set forth on Schedule 11.7
and any renewal or replacement thereof;

 

  (f) Permitted Acquisitions and BST Permitted Acquisitions;

 

  (g) Investments (i) in the form of deposits, prepayments and other credits to
suppliers made in the ordinary course of business consistent with the past
practices of the Company and its Subsidiaries, (ii) in the form of extensions of
trade credit in the ordinary course of business and (iii) in the form of prepaid
expenses and deposits to other Persons in the ordinary course of business;

 

  (h) Contingent Obligations permitted pursuant to Section 11.4;

 

  (i) (i) the endorsement of negotiable instruments held for collection in the
ordinary course of business or (ii) the making of lease, utility and other
similar deposits or prepayments, or deposits or prepayments to suppliers, in
each case in the ordinary course of business;

 

  (j) to the extent constituting Investments, commodities hedging agreements and
Swaps permitted pursuant to Section 11.4;

 

  (k) mergers and consolidations in compliance with Section 11.2;

 

  (l) Investments in the BST Group;

 

  (m) Investments pursuant to the Mexican Sale Agreement and German Factoring
Agreement; and

 

  (n) other Investments not otherwise permitted under this Section 11.7 in an
aggregate amount not to exceed $30,000,000 at any time; provided, that any
Acquisitions by the Company or any of its Subsidiaries made in reliance upon
this clause (n) shall be made with the proceeds of an equity Investment in, or
loan constituting WLR Subordinated Indebtedness to, the Company (or, indirectly
through the Company, to such Subsidiary) by WLR or any WLR Affiliate.



--------------------------------------------------------------------------------

  11.8. Restricted Payments.

The Company will not, and will not permit any Subsidiary to, (i) declare or make
any dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any Stock or Stock Equivalents, (ii) pay
any management or similar fees (excluding reimbursement of expenses) to WLR or
any WLR Affiliate, (iii) make any cash payment or prepayment of principal of,
premium, if any, interest, fees, redemption, exchange, purchase, retirement,
defeasance, sinking fund or similar payment with respect to, Indebtedness
subordinated in right of payment to the Notes or (iv) purchase, redeem or
otherwise acquire for value any Stock or Stock Equivalents now or hereafter
outstanding (the items described in clauses (i) through (iv) above are referred
to as “Restricted Payments”); except that any Subsidiary of the Company (other
than BST or any of its Subsidiaries) may declare and pay dividends to the
Company or any other Subsidiary of the Company, and except that:

 

  (a) the Company may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalents;

 

  (b) the Company may pay management fees to WLR from time to time not to exceed
(i) $3,000,000 per annum at all times prior to the occurrence of a Qualified
Issuance or (ii) $4,000,000 per annum at all times on or after the occurrence of
a Qualified Issuance; provided, however, that the fees described in this clause
(b) shall not be paid during any period while a Default or Event of Default has
occurred and is continuing or would arise as a result of such payment; provided
further, that any fees not paid due to the existence of a Default or Event of
Default shall be deferred and may by paid when no Default or Event of Default
exists;

 

  (c) (i) BST and its Subsidiaries may declare and make dividend payments or
other distributions to any member of the BST Group and (ii) upon and after the
occurrence of the Qualified Issuance, BST may declare and make dividend payments
or other distributions to the Company so long as, immediately after giving
effect to any such dividend or other distribution, the BST Adjusted Debt Cover
is less than or equal to 3.75:1.00; and

 

  (d)

other Restricted Payments by the Company of the type described in clause
(iv) above not otherwise permitted hereunder, provided that, (i) immediately
after giving effect to such Restricted Payment, the aggregate amount of all
Restricted Payments occurring in the period commencing with the first day of the
Current Four Fiscal Quarter Period and ending with and including the date of
such Restricted Payment would not exceed $2,000,000, (ii) such Restricted
Payment is made to a current or former employee of the Company or any of its
Subsidiaries, (iii) such Restricted Payment is approved, consented to or
otherwise ratified by the Company’s Board of Directors and the Compensation
Committee of the Board of



--------------------------------------------------------------------------------

 

Directors and (iv) both before and after giving effect to any such Restricted
Payment, no Default or Event of Default shall have occurred and be continuing.

 

  11.9. Line of Business.

The Company will not, and will not permit any of its Subsidiaries to, engage in
any business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement. For purposes of clarification, the Company and its Subsidiaries may
engage in all lines of business reasonably related to the textile business.

 

12. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

  (a) the Company defaults in the payment of any principal on any Note when the
same becomes due and payable, whether at maturity or at a date fixed for
prepayment or by declaration or otherwise; or

 

  (b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

 

  (c) (i) the Company defaults in the performance of or compliance with any
covenant or agreement contained in Section 11, (ii) the Company defaults in the
performance of or compliance with any covenant or agreement contained in
Section 8 and such default continues for a period of five days or (iii) the
Company defaults in the performance of or compliance with any other covenant or
agreement contained in any Financing Document which default continues for a
period of 30 days after the Company becomes aware of such default or receives
written notice specifying the default (and demanding that such default be
remedied) from the Required Holders; or

 

  (d) any representation or warranty made in writing by or on behalf of the
Company in any Financing Document or in any writing furnished in connection with
the transactions contemplated hereby proves to have been false or incorrect
(i) with respect to those representations and warranties containing
qualifications as to materiality, in any respects on the date as of which made
or (ii) with respect to those representations and warranties not qualified as to
materiality, in any material respect on the date as of which made; or

 

  (e)

(i) the Company or any Subsidiary is in default in the performance of or
compliance with any term of the Senior Credit Agreement, and as a consequence of
such default such Indebtedness evidenced by the Senior



--------------------------------------------------------------------------------

 

Credit Agreement has become, or has been declared by the lenders thereunder due
and payable before its stated maturity, (ii) any member of the BST Group is in
default in the performance of or compliance with any term of the BST Credit
Agreement, and as a consequence of such default such Indebtedness evidenced by
the BST Credit Agreement has become, or has been declared by the lenders
thereunder due and payable before its stated maturity or (iii) any Project
Subsidiary is in default in the performance of or compliance with any term of
any Indebtedness, and as a consequence of such default (x) such Indebtedness has
become, or has been declared by the lenders thereunder due and payable before
its stated maturity and (y) the amount of such Indebtedness which has become, or
has been declared by the lenders thereunder due and payable before its stated
maturity, exceeds $7,500,000 after giving effect to the application thereto of
any proceeds of any applicable insurance (including, without limitation,
political risk insurance); or

 

  (f) the Company or any Significant Subsidiary

 

  (i) is generally not paying, or admits in writing its inability to pay, its
debts as they become due,

 

  (ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction,

 

  (iii) makes an assignment for the benefit of its creditors,

 

  (iv) applies for or consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, or

 

  (v) is adjudicated as insolvent or to be liquidated.

 

  (g) a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Subsidiaries, or any such petition shall be filed against the
Company or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days; or



--------------------------------------------------------------------------------

  (h) a final judgment or judgments for the payment of money aggregating in
excess of $7,500,000 are rendered against one or more of the Company and its
Significant Subsidiaries and which judgments are not, within 30 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 30 days after the expiration of such stay;

 

  (i) The Company or an ERISA Affiliate shall cause or suffer to exist (a) any
event that could result in the imposition of a Lien on any asset of the Company
or a Subsidiary of the Company with respect to any Plan, Title IV Plan or
Multiemployer Plan, and the imposition of such Lien would be reasonably likely
to have a Material Adverse Effect or (b) any other ERISA Event, that would, in
the aggregate, have a Material Adverse Effect; or

 

  (j) As of the end of any fiscal quarter of BST, commencing with the fiscal
quarter ending June 30, 2007, BST EBITDA for the four fiscal quarter period then
ending shall be less than €25,000,000. For the avoidance of doubt, BST EBITDA
(and the components thereof) shall be determined in a manner consistent with the
calculation of BST EBITDA under the BST Credit Agreement as in effect on the
Closing Date; or

 

  (k) As of the last day of any fiscal quarter ending on or after December 31,
2008, (i) the Leverage Ratio is greater than 5.00:1.00 and (ii) BST EBITDA for
the four fiscal quarter period then ending is less than €35,000,000.

 

13. REMEDIES ON DEFAULT, ETC.

 

  13.1. Acceleration.

 

  (a) If an Event of Default with respect to the Company described in
paragraph (f) or (g) of Section 12 (other than an Event of Default described in
clause (i) of paragraph (f)) has occurred, all the Notes then outstanding shall
automatically become immediately due and payable.

 

  (b) If any other Event of Default has occurred and is continuing, any holder
or holders of a majority in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

 

  (c) If any Event of Default described in paragraph (a) or (b) of Section 12
has occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.



--------------------------------------------------------------------------------

Upon any Notes becoming due and payable under this Section 13.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus all accrued and unpaid interest
thereon, shall all be immediately due and payable, in each and every case
without presentment, demand, protest or further notice, all of which are hereby
waived. The Company acknowledges, and the parties hereto agree, that each holder
of a Note has the right to maintain its investment in the Notes free from
repayment by the Company (except as herein specifically provided for).

 

  13.2. Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 13.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

 

  13.3. Rescission.

At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 13.1, the holders of not less than 75% in principal
amount of the Notes then outstanding, by written notice to the Company, may
rescind and annul any such declaration and its consequences if (a) the Company
has paid all overdue interest on the Notes, and all principal on any Notes that
is due and payable and is unpaid other than by reason of such declaration, and
all interest on such overdue principal, (b) all Events of Default and Defaults,
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 18, and
(c) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 13.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

 

  13.4. No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 16, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all reasonable out-of-pocket costs and expenses of such
holder incurred in any enforcement or collection under this Section 13,
including, without limitation, reasonable attorneys’ fees, out-of-pocket
expenses and disbursements.



--------------------------------------------------------------------------------

  13.5. Notice of Acceleration or Rescission.

Whenever any Note shall be declared immediately due and payable pursuant to
Section 13.1 or any such declaration shall be rescinded or annulled pursuant to
Section 13.3, the Company shall forthwith give written notice thereof to the
holders of each Note at the time outstanding.

 

14. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

  14.1. General Provisions.

The Company will keep at its office a register for the registration and transfer
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof made in accordance with Section 21.1 and the name and address
of each transferee of one or more Notes shall be registered in such register.
The Person in whose name any Note shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof. The Notes may
be transferred and assigned by any holder of Notes pursuant to Section 21.1. In
the event any holder of Notes assigns or otherwise transfers one or more Notes
to an Eligible Assignee in accordance with the provisions hereof, any notices,
reports or other information required to be provided to the holders of Notes by
the Company pursuant to this Agreement, including, without limitation, Section 8
hereof, shall be given to such Eligible Assignee.

 

  14.2. Transfer and Exchange.

Upon surrender of a Note for transfer or for exchange to the Company at its
principal office, the Company, at its expense, will, subject to the conditions
set forth herein, execute and deliver in exchange therefore a new Note or Notes,
as the case may be, as requested by the holder of Notes or transferee, which
aggregates the unpaid principal amount of such Note, issued as such holder of
Notes or transferee may request, dated so that there will be no gain or loss of
interest on such surrendered Note and otherwise of like tenor. The issuance of
new Notes shall be made without charge to the holder of Notes of the surrendered
Note for any issuance tax in respect thereof or other cost incurred by the
Company in connection with such issuance.

 

  14.3. Replacement of Notes.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note, and

 

  (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or

 

  (b) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver within five Business
Days, in lieu



--------------------------------------------------------------------------------

thereof, a new Note, dated and bearing interest from the date to which interest
shall have been paid on such lost, stolen, destroyed or mutilated Note or dated
the date of such lost, stolen, destroyed or mutilated Note if no interest shall
have been paid thereon.

 

  14.4. Legend Removal.

If any Notes become eligible for sale pursuant to Rule 144(k), the Company
shall, upon the request of the holder of such Notes, remove the legend with
respect to the Securities Act set forth in Section 7.3 hereof from such Notes.

 

15. PAYMENTS ON NOTES.

 

  15.1. Place of Payment.

The Company will pay or cause to be paid all amounts payable in cash with
respect to any Note by the method and at the address specified for such purpose
opposite such Purchaser’s name in Schedule A, or by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Company in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office.

 

16. EXPENSES, ETC.

 

  16.1. Transaction Expenses.

The Company shall pay, and hold each Purchaser and (only as set forth below) all
holders of Notes harmless against liability for the payment of, and reimburse on
demand as and when incurred from and against, (i) all reasonable out-of-pocket
costs and expenses incurred by each Purchaser in connection with its due
diligence review of the Company and its Subsidiaries, the preparation,
negotiation and execution of this Agreement, the Notes and the agreements
contemplated hereby and thereby, and the consummation of all of the transactions
contemplated hereby and thereby (including all reasonable fees and expenses of
legal counsel, environmental consultants and accountants), which costs and
expenses shall be payable at the Closing; provided that the Purchasers shall
retain no more than one counsel to represent the Purchasers in connection with
the transactions contemplated to be consummated on the Closing date, and the
Company shall be obligated to pay not more than $200,000 with respect to fees
and expenses incurred by the Purchasers, as a whole, in connection with the
transactions contemplated to be consummated on the Closing Date, (ii) all
reasonable out-of-pocket fees and expenses incurred by each Purchaser with
respect to any amendments or waivers (whether or not the same become effective)
under or in respect of each of the Financing Documents and the other agreements
and instruments contemplated hereby and thereby (including all expenses incurred
in connection with any proposed merger, sale or recapitalization of the
Company), (iii) all recording and filing fees, stamp and other taxes which may
be payable by each Purchaser or any holders of Notes in respect of the execution
and delivery of this Agreement or the issuance, delivery or acquisition of any
Notes, and (iv) the reasonable out-of-pocket fees and expenses incurred by each
Purchaser or



--------------------------------------------------------------------------------

any holders of Notes with respect to the enforcement of the rights granted under
this Agreement, the Notes, the other Financing Documents and the agreements or
instruments contemplated hereby and thereby (including reasonable out-of-pocket
costs of collection). If the Company fails to pay when due any amounts due any
Purchaser or other holder of Notes, or fails to comply with any of its
obligations pursuant to this Agreement or any other agreement, document or
instrument executed or delivered in connection herewith, the Company shall, upon
demand by such Purchaser or such other holder, pay to such Purchaser or such
holder such further amounts as shall be sufficient to cover the reasonable
out-of-pocket costs and expenses (including, but not limited to reasonable
attorneys’ fees) incurred by or on behalf of such Purchaser or such other holder
in collecting all such amounts due or in otherwise enforcing such Purchaser’s or
such other holder’s rights and remedies hereunder. The Company also agrees to
pay to each Purchaser and the other holders all reasonable out-of-pocket costs
and expenses incurred by it, including reasonable compensation to its attorneys
for all services rendered, in connection with the enforcement of its rights
hereunder or under the other Financing Documents. Notwithstanding the provision
of this Section 16.1, the Company shall not be liable to any Purchaser for the
payment of any costs or expenses incurred by any Purchaser in connection with an
assignment of its rights hereunder.

 

  16.2. Indemnification.

The Company agrees to indemnify, hold harmless and defend each Purchaser and
each other holder of Notes and all of their officers, directors, shareholders,
partners, affiliates, employees, agents, representatives, successors and assigns
(including those retained in connection with the transactions contemplated by
this Agreement) (each such Person being an “Indemnitee”) from and against any
and all actions, causes of action, suits, claims, losses (including diminutions
in value and consequential damages), costs, penalties, fees, liabilities and
damages and reasonable out-of-pocket expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), including reasonable attorneys’ fees and
disbursements, interest and penalties and all amounts paid in investigation,
defense or settlement of any of the foregoing and claims relating to any of the
foregoing (the “Liabilities”) that may be imposed on, incurred by or asserted
against any such Indemnitee in any matter relating to or arising out of, in
connection with or as a result of (i) any Financing Document, any obligation
thereunder (or the repayment thereof), the use or intended use of the proceeds
of the Notes or any securities filing of, or with respect to, the Company,
(ii) any actual or prospective investigation, litigation or other proceeding,
whether or not brought by any such Indemnitee, any holders of securities or
creditors (and including attorneys’ fees in any case), whether or not any such
Indemnitee, holder or creditor is a party thereto, and whether or not based on
any securities or commercial law or regulation or any other law or theory
thereof, including common law, equity, contract, tort or otherwise or (iii) any
other act, event or transaction related, contemplated in or attendant to any of
the foregoing (collectively, the “Indemnified Matters”); provided, however, that
the Company shall not have any liability under this Section 16.2 to any
Indemnitee with respect to any Indemnified Matter to the extent such liability
has resulted from the gross negligence or willful misconduct of such Indemnitee,
as determined by a court of competent jurisdiction in a final non-appealable
judgment or order.



--------------------------------------------------------------------------------

  16.3. Survival.

The obligations of the Company under this Section 16 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

 

17. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall be deemed made at and
as of the Closing Date and shall speak only as of such date. The accuracy of
such representations and warranties made as at the Closing Date shall survive
the execution and delivery of this Financing Documents, the purchase or transfer
by any Purchaser or any holder of any Note or portion thereof or interest
therein and the payment of any Note, and may be relied upon by any subsequent
holder of a Note, regardless of any investigation made at any time by or on
behalf of such Purchaser or any other holder of a Note. All statements contained
in any certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement.

 

18. AMENDMENT AND WAIVER.

The Financing Documents may be amended, and the observance of any term hereof or
of the Notes may be waived (either retroactively or prospectively), with (and
only with) the written consent of the Company and the Required Holders except
that (a) no amendment or waiver of any of the provisions of Sections 1, 2, 3, 4,
5, 6 or 7 hereof, or any defined term (as it is used therein), will be effective
as to any Purchaser unless consented to by such Purchaser in writing, and (b) no
such amendment or waiver may, without the written consent of the holder of any
Note at the time outstanding affected thereby, (i) subject to the provisions of
Section 13 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of or premium with respect to, or reduce
the rate or change the time of payment or method of computation of interest or
of the PIK Interest on, such Note, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (iii) amend any of Sections 12(a), 12(b), 13 or 20.

 

19. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

 

  (i) if to any Purchaser or its nominee, to such Purchaser or its nominee at
the address specified for such communications in Schedule A, or at such other
address as such Purchaser or its nominee shall have specified to the Company in
writing,

 

43



--------------------------------------------------------------------------------

  (ii) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or

 

  (iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the “Treasurer,” with a copy to the
attention of the “General Counsel,” and with a further copy to WLR at 600
Lexington Avenue, New York, New York 10022, to the attention of “David L. Wax,”
or at such other address as the Company shall have specified to the holder of
each Note in writing.

Notices under this Section 19 will be deemed given only when actually received.

 

20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that

 

  (a) was publicly known or otherwise known to such Purchaser prior to the time
of such disclosure,

 

  (b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf,

 

  (c) otherwise becomes known to such Purchaser other than through disclosure by
the Company or any Subsidiary or

 

  (d) constitutes financial statements delivered to such Purchaser under
Section 8.1 that are otherwise publicly available.

Each Purchaser acknowledges and agrees that (i) it has developed compliance
procedures regarding the use of material non-public information and will
maintain the confidentiality of the Confidential Information in accordance with
such procedures and (ii) it will handle such Confidential Information in
accordance with applicable law, including Federal and state securities Laws,
provided that such Purchaser may deliver or disclose Confidential Information to

 

  (i) such Purchaser’s directors, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by such Purchaser’s Notes and is
not used in connection with the analysis of any other investment in the Company
except in a manner that is in compliance with applicable securities laws),



--------------------------------------------------------------------------------

  (ii) such Purchaser’s financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20,

 

  (iii) any other holder of any Note,

 

  (iv) any Eligible Assignee to which such Purchaser sells or offers to sell
such Note or any part thereof or any participation therein (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20),

 

  (v) any Person from which such Purchaser offers to purchase any Security of
the Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),

 

  (vi) any federal or state regulatory authority having jurisdiction over such
Purchaser, or

 

  (vii) any other Person to which such delivery or disclosure may be necessary
or appropriate

(A) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser,

(B) in response to any subpoena or other legal process, or

(C) in connection with any litigation to which such Purchaser is a party.

Each holder of a Note, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 20 as
though it were a party to this Agreement. On reasonable request by the Company
in connection with the delivery to any holder of a Note of information required
to be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 20.

 

21. MISCELLANEOUS.

 

  21.1. Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of the parties hereto. Subject to applicable securities
laws, the Purchasers (and their permitted assigns) may assign any of its
respective rights under any of the Financing Documents to any Eligible Assignee
and any holder of any of the Notes may assign such Note to any Eligible
Assignee; provided in each case that (i) such assignment by Purchasers or any
holder of any of the Notes will not result in a non-exempt prohibited
transaction under Section



--------------------------------------------------------------------------------

4975 of the Code or Section 406 of ERISA and (ii) except with respect to a
transfer to an existing holder of Notes or any Affiliate thereof or pursuant to
a public offering registered under the Securities Act, the transferring
Purchaser or holder of Notes shall have delivered to the Company an opinion of
counsel, in form, scope and substance reasonably acceptable to the Company, to
the effect that such Notes to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from registration under the
Securities Act or such Purchaser or holder provides the Company with reasonable
assurance that such Notes can be sold, assigned or transferred pursuant to Rule
144A promulgated under the Securities Act. Any assignment or sale of the Notes
made in reliance on Rule 144A may be made only in accordance with the terms of
Rule 144A and further, if Rule 144A is not applicable, any resale or assignment
of the Notes under circumstances in which the seller (or the Person through whom
the sale or assignment is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with another exemption
under the Securities Act or the rules and regulations of the SEC thereunder. Any
Purchaser intending to assign any of its rights hereunder shall give the Company
not less than five days prior written notice of such intended transfer. The
Company may not assign any of its rights under this Agreement without the prior
written consent of the Purchasers, any such purported assignment without such
consent being null and void. No Person other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of any of the
Financing Documents.

 

  21.2. Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or interest on any Note that is due on a date other than
a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day.

 

  21.3. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

  21.4. Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.

 

  21.5. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.



--------------------------------------------------------------------------------

  21.6. Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS THEREOF, BUT
OTHERWISE WITHOUT REFERENCE TO THE CHOICE-OF-LAW PRINCIPLES OF THE LAW THEREOF.

 

  21.7. Remedies.

Each holder of Notes shall have all rights and remedies set forth in this
Agreement, the Notes and the other Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.

 

  21.8. No Setoffs, etc.

All payments hereunder and under the Notes and other Financing Documents shall
be made by the Company or the other obligor in respect thereof without setoff,
offset, deduction or counterclaim, free and clear of all taxes, levies, imports,
duties, fees and charges, and without any withholding, restriction or conditions
imposed by any Governmental Authority. If the Company or any other obligor on
account of the Notes or any obligations hereunder shall be required by any law
to deduct, setoff or withhold any amount (other than any Excluded Tax) from or
in respect of any payment to any Purchaser or holder of the Notes hereunder or
under the Notes, then the amount so payable to any Purchaser or holder of the
Notes shall be increased as may be necessary so that, after making all required
deductions, setoffs and withholdings, Purchaser shall receive an amount equal to
the sum it would have received had no such deductions, setoffs or withholdings
been made. Notwithstanding anything to the contrary contained in this
Section 21.8, the Company agrees to make gross-up payments (without regard to
the identity of the jurisdiction requiring the deduction or withholding) in
respect of any amounts deducted or withheld by it as a result of any changes
after the Closing Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, other than
with respect to any Excluded Taxes.

 

  21.9. Payment Set Aside.

To the extent that the Company makes a payment or payments to any Purchaser or
holder of Notes hereunder or under the Notes or any Purchaser or holder of Notes
enforces its rights or exercises its right of setoff hereunder or thereunder,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including any bankruptcy law, state or federal
law, common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.



--------------------------------------------------------------------------------

  21.10.  Jurisdiction and Venue.

Each of the parties (i) submits to the jurisdiction of any state or Federal
court sitting in New York, New York in any legal suit, action or proceeding
arising out of or relating to this Agreement or the Notes, (ii) agrees that all
claims in respect of the action or proceeding may be heard or determined in any
such court and (iii) agrees not to bring any action or proceeding arising out of
or relating to this Agreement or the Notes in any other court. Each of the
parties waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety or other security
that might be required of any other party with respect thereto. Any party may
make service on any other party by sending or delivering a copy of the process
to the party to be served at the address and in the manner provided for the
giving of notices in Section 19. Each party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law. Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of any Purchaser or holder of Notes to bring proceedings against
the Company in the courts of any other jurisdiction. To the extent provided by
law, should the Company, after being so served, fail to appear or answer to any
summons, complaint, process or papers so served within the number of days
prescribed by law after the mailing thereof, the Company shall be deemed in
default and an order or judgment may be entered by the court against the Company
as demanded or prayed for in such summons, complaint, process or papers. The
exclusive choice of forum for the Company set forth in this Section 21.10 shall
not be deemed to preclude the enforcement by Purchaser or any holder of Notes of
any judgment obtained in any other forum or the taking by Purchaser or any
holder of Notes of any action to enforce the same in any other appropriate
jurisdiction, and the Company each hereby waives the right to collaterally
attack any such judgment or action.

 

  21.11.  Waiver of Right to Jury Trial.

THE COMPANY AND EACH HOLDER OF THE NOTES HEREBY WAIVES, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO,
IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE NOTES OR THE
VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF. THE
COMPANY AGREES THAT THIS SECTION 21.11 IS A SPECIFIC AND MATERIAL ASPECT OF THIS
AGREEMENT AND ACKNOWLEDGES THAT EACH PURCHASER AND HOLDER OF NOTES WOULD NOT
PURCHASE THE NOTES HEREUNDER IF THIS SECTION 21.11 WERE NOT PART OF THIS
AGREEMENT.

 

  21.12.  Certain Waivers.

The Company hereby waives diligence, presentment, protest and demand and notice
of protest and demand, dishonor and nonpayment of the Notes, and expressly
agrees that the Notes, or any payment thereunder, may be extended from time to
time and that the holder thereof may accept security for the Notes or release
security for the Notes, all without in any way affecting the liability of the
Company thereunder.



--------------------------------------------------------------------------------

  21.13. Accounting Terms; Accounting Principles.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with Accounting Principles, as
in effect from time to time, consistently applied; provided that, if the Company
notifies the holders of Notes that the Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in Accounting Principles or in the application thereof on the operation
of such provision (or if the Required Holders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in Accounting Principles or in the application
thereof, then such provision shall be interpreted on the basis of Accounting
Principles as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.

 

  21.14. Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (b) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (c) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (d) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

[Remainder of page intentionally left blank. Next page is signature page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

INTERNATIONAL TEXTILE GROUP, INC.

 

By:

 

/s/ Neil W. Koonce

 

Name:

 

Neil W. Koonce

 

Title:

 

Vice President and General Counsel

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

CANYON VALUE REALIZATION FUND, L.P.,

a Delaware limited partnership

    By:  

Canpartners Investments III, L.P.,

a California limited partnership

      By:  

Canyon Capital Advisors LLC,

a Delaware limited liability company

 

      By:  

/s/

        Name:           Title:    

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

CCP F, L.P.

  By:  

Clearlake Capital Partners, LLC,

its general partner

    By:  

CCG Operations, LLC,

its managing member

 

      By:  

/s/

        Name:           Title:   Manager  

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

RESERVOIR CAPITAL PARTNERS, L.P.

  By:   RCP GP, LLC,     its general partner

 

  By:  

/s/

  Name:     Title:  

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

RESERVOIR CAPITAL INVESTMENT PARTNERS, L.P.   By:   RCIP GP, LLC,     its
general partner

 

  By:  

/s/

  Name:     Title:  

[Signature Page to Note Purchase Agreement]

 

54



--------------------------------------------------------------------------------

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Accounting Principles” means: (i) in respect of the Company or the Company and
its Subsidiaries, taken as a whole, GAAP; and (ii) in respect of the BST Group,
BST Accounting Principles.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary the Company, or (c) a merger or consolidation or any other
combination with another Person.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

“Agreement” means this Agreement, as it may from time to time be amended,
modified or otherwise supplemented.

“Asset Disposition” means any Transfer except :

 

  (a) any

 

  (i) Transfer from a Subsidiary (other than a member of the BST Group) to the
Company or a Wholly-Owned Subsidiary; or Transfer from any member of the BST
Group to another member of the BST Group;

 

  (ii) Transfer from the Company to a Wholly-Owned Subsidiary; and

 

  (iii) Transfer from the Company to a Subsidiary (other than a Wholly-Owned
Subsidiary) or from a Subsidiary to another Subsidiary (other than a
Wholly-Owned Subsidiary), which in either case is for Fair Market Value,

so long as immediately before and immediately after the consummation of any such
Transfer and after giving effect thereto, no Default or Event of Default exists;
or

 

Schedule B-1



--------------------------------------------------------------------------------

  (b) any Transfer made in the ordinary course of business and involving only
property that is either (i) inventory held for sale or (ii) equipment, fixtures,
supplies or materials no longer required in the operation of the business of the
Company or any of its Subsidiaries or that is obsolete.

“BST” means BST US Holdings, Inc., a Delaware corporation.

“BST Accounting Principles” means generally accepted accounting principles in
Germany or the U.S. from time to time.

“BST Adjusted Debt Cover” means, on any date of determination, the ratio of
(x) BST Financial Indebtedness (other than BST Financial Indebtedness of the
type described in clause (f) of the definition thereof) as of such date of
determination to (y) (1) BST EBITDA for the four fiscal quarter period ending
immediately prior to such date of determination minus (2) the amount of
dividends or other distributions made during such four fiscal quarter period
pursuant to 11.8(c) hereof.

“BST Change of Control” means the sale or other Transfer to a Person (other than
the Company or any of its Subsidiaries) of (i) more than 20% of the consolidated
assets of the BST Group as reflected on the most recent financial statements
delivered pursuant to Section 8.1(a) hereof, or (ii) assets of the BST Group
accounting for more than 20% of BST EBITDA as reflected on the most recent
financial statements delivered pursuant to Section 8.1(a) hereof, in the
aggregate, in each case, whether in a single transaction or a series of related
or unrelated transactions, and whether through the sale of assets, equity, by
merger or a similar transaction.

“BST Credit Agreement” means that certain credit agreement dated as of
December 8, 2006 by and among BST, the various Subsidiaries of the Company party
thereto, the various agents named therein, and the various lenders named
therein, together with the related documents thereto (including, without
limitation, any guarantee agreements and security documents), in each case as
such agreements may be amended (including any amendment and restatement
thereof), supplemented or otherwise modified from time to time, including one or
more credit agreements, loan agreements, indentures or similar agreements
extending the maturity of, refinancing, replacing or otherwise restructuring
(including increasing the amount of available borrowings thereunder or adding
Subsidiaries of the Company as additional borrowers or guarantors thereunder)
all or any portion the Indebtedness under such agreement or agreements or any
successor or replacement agreement or agreements and whether by the same or any
other agent, lender or group of lenders or investors.

“BST Debt Cover” means, on any date of determination, the ratio of (x) BST
Financial Indebtedness (other than BST Financial Indebtedness of the type
described in clause (f) of the definition thereof) as of such date of
determination to (y) BST EBITDA for the four fiscal quarter period ending
immediately prior to such date of determination.

“BST EBITDA” means, for the applicable period of measurement, the aggregate of
consolidated net profits of the BST Group (excluding any non-cash income of any
joint venture) from ordinary activities, before (without duplication): (a) the
profit (or losses) attributable to minority interests; (b) any amounts received
or receivable or paid or payable pursuant to any

 

Schedule B-2



--------------------------------------------------------------------------------

Treasury Transaction; (c) income from participating interests in associated
undertakings; (d) any gain or loss over book value arising from an upward or
downward revaluation of any asset (not being stock disposed of in the normal
course of trading); (e) any other extraordinary and exceptional items of any
member of the BST Group up to a maximum amount of €3,000,000 in any fiscal year,
(f) any tax, levy, impost, duty or other charge or withholding of a similar
nature (including any penalty or interest payable in connection with any failure
to pay or any delay in paying any of same); (g) all fees, costs and expenses
(including any prepayment penalties or premiums and stamp, registration and
other taxes) incurred (or required to be paid) by any member of the BST Group in
connection with the acquisition of BST Safety Textiles Holding Gmbh up to a
maximum amount of €5,000,000; (h) BST Finance Expense; (i) any amounts charged
in respect of discontinued operations or restructuring activities including the
related termination of employees; (j) any expenses incurred in respect of
historical operating leases prior to December 8, 2006; and (k) any amount
attributable to depreciation or amortization of tangible or intangible assets
(including goodwill).

“BST Group” means BST and each of its Subsidiaries.

“BST Finance Expense” means, for any relevant period, (x) the aggregate amount
of interest (including the interest element of payments made under Capital
Leases), commissions, fees (excluding all front end, arrangement and
participation fees paid on or about the date of the closing of the BST Credit
Agreement and up-front premium or front end fees under any BST Hedging
Agreement), discounts, prepayment penalties or premiums and other finance
payments payable in cash by any member of the BST Group in respect of BST
Financial Indebtedness, including in respect of any interest rate hedging
arrangement, LESS (y) the aggregate of (i) any commission, fees, discounts and
other finance payments received in cash by any member of the BST Group under any
interest rate hedging arrangement and (ii) any interest received in cash by any
member of the BST Group on any deposit or bank account which is freely and
readily available to fund debt service; provided, that any amounts payable by
one member of the BST Group to another member of the BST Group shall not be
included in the calculation of BST Finance Expense.

“BST Financial Indebtedness” means, at any time, without duplication, any
indebtedness of any member of the BST Group for or in respect of:

(a) monies borrowed or raised (including overdrafts)

(b) any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

(c) any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

(d) the amount of any liability in respect of any Capital Lease;

(e) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);

 

Schedule B-3



--------------------------------------------------------------------------------

(f) any counter-indemnity obligation in respect of a guarantee, bond, standby or
documentary letter of credit or any other instrument issued by a bank or
financial institution where the underlying liability is one of the items in
paragraphs (a) to (e) or (g) to (h) of this definition;

(g) any amount raised by the issue of redeemable shares if the shares are
redeemable before June 30, 2009;

(h) any amount of any liability under an advance or deferred purchase agreement
if (i) one of the primary reasons behind entering into the agreement is to raise
finance or (ii) the agreement is in respect of the supply of assets or services
and payment is due more than 180 days after the date of supply;

(i) any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing; and

(j) the amount of any liability in respect of any guarantee for any of the items
referred to in paragraphs (a) to (i) above.

“BST Hedging Agreement” means any master agreement, confirmation, schedule or
other agreement in agreed form entered into or to be entered into by BST Safety
Textiles Acquisition Gmbh and a “Hedge Counterparty” (as defined in the BST
Credit Agreement) for the purpose of hedging interest rate liabilities in
relation to the term facilities under the BST Credit Agreement.

“BST Permitted Acquisition” means any Acquisition by BST or any of its
Subsidiaries provided that (i) the ratio of (x) the amount of Indebtedness
incurred or assumed by BST (including, without duplication, assumed Indebtedness
of the Target) or such Subsidiary in connection with such Acquisition to (y) Pro
Forma EBITDA of the Target is less than or equal to 4.75:1.00, (ii) the BST Debt
Cover calculated as of the most recent fiscal quarter end, on a pro forma basis
after giving effect to such Acquisition, is less than or equal to 4.75:1.00 and
(iii) no Default or Event of Default is then in existence at the time of the
Acquisition or would result therefrom.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City, New York are required or authorized to be
closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP (or other applicable
accounting principals in the relevant jurisdiction).

“CERCLA” is defined in Section 6.21.

“Change in Control” means:

(a) the sale or other transfer by WLR Fund III of any ITG Common Stock or ITG
Preferred Stock to any Person other than any such sale or transfer to a WLR
Affiliate,

 

Schedule B-4



--------------------------------------------------------------------------------

(b) the sale or other transfer by WLR Fund II of any ITG Common Stock or ITG
Preferred Stock to any Person other than any such sale or transfer to a WLR
Affiliate or an in-kind distribution of such stock to any limited partners of
WLR Fund II, or

(c) a BST Change of Control shall have occurred.

“Closing” is defined in Section 3.

“Closing Date” means June 6, 2007.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral Agent” is defined in the Pledge Agreement.

“Company” is defined in the introductory sentence of this Agreement.

“Confidential Information” is defined in Section 20.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (i) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that the holders of such liability
will be protected (in whole or in part) against monetary loss with respect
thereto; (ii) with respect to any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings; (iii) under any Swaps; (iv) to make take-or-pay or similar payments if
required regardless of nonperformance by any other party or parties to an
agreement; or (v) for the obligations of another Person through any agreement to
purchase, repurchase or otherwise acquire such obligation or any Property
constituting security therefor, to provide funds for the payment or discharge of
such obligation or to maintain the solvency, financial condition or any balance
sheet item or level of income of another Person.

“Current Four Fiscal Quarter Period” is defined in Section 11.6.

“Debt Prepayment Application” means, with respect to any Transfer of property,
the application by the Company or its Subsidiaries of cash in an amount equal to
the Net Proceeds Amount with respect to such Transfer to pay Indebtedness under
the Senior Credit Agreement or any Indebtedness secured by a Lien on the
property Transferred.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

Schedule B-5



--------------------------------------------------------------------------------

“Denim” means Cone Denim LLC, a Delaware limited liability company.

“EBITDA” means net income (or loss) for the applicable period of measurement of
the Company and its Subsidiaries on a consolidated basis determined in
accordance with GAAP (including the income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary of the Company or is merged into or
consolidated with the Company or any of its Subsidiaries or that Person’s assets
are acquired by the Company or any of its Subsidiaries), but excluding: (a) the
income (or loss) of any Person which is not a Subsidiary of the Company, except
to the extent of the amount of dividends or other distributions actually paid to
the Company or any of its Subsidiaries in cash by such Person during such period
and the payment of dividends or similar distributions by that Person is not at
the time prohibited by operation of the terms of its charter or of any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Person; (b) the proceeds of any life insurance
policy; (c) non-cash gains or losses from the sale, exchange, transfer or other
disposition of property or assets not in the ordinary course of business of the
Company and its Subsidiaries, and related tax effects in accordance with GAAP;
and (d) any other extraordinary or non-recurring gains or losses of the Company
or its Subsidiaries, and related tax effects in accordance with GAAP, PLUS
(a) all amounts deducted in calculating net income (or loss) for depreciation or
amortization for such period; (b) interest expense (less interest income)
deducted in calculating net income (or loss) for such period; (c) all accrued
taxes on or measured by income to the extent deducted in calculating net income
(or loss) for such period; (d) all non-cash last-in, first-out expenses for such
period; and (e) without duplication, all non-cash losses or expenses (or minus
non-cash income or gain) included or deducted in calculating net income (or
loss) for such period, including non-cash restructuring charges, and non-cash
purchase accounting adjustments, but excluding any non-cash loss or expense that
is an accrual of a reserve for a cash expenditure or payment to be made, or
anticipated to be made, in a future period. When calculating the Leverage Ratio
for purposes of the definition of “Permitted Indebtedness” only, EBITDA shall
include Pro Forma EBITDA of the applicable Target for the most recently ending
twelve month period prior to the date of determination.

“Eligible Assignee” means (i) any Purchaser or other holder of Notes or any
Affiliate thereof, (ii) any Person if, but only if, after reasonable notice from
the applicable Purchaser, the Company reasonably determines that the Purchasers
and their Affiliates, taken as a whole, will hold not less than 51% of the
aggregate outstanding principal amount under all Notes after giving effect to
any proposed assignment to such Person, (iii) any other Person with respect to
which the Company has consented to in writing (which consent will not be
unreasonably withheld or delayed), and (iv) to any Person if an Event of Default
shall have occurred and be continuing at the time of any assignment effectuated
in accordance with Section 21.1 hereof. Notwithstanding the foregoing, in no
event shall an ITG Competitor be an Eligible Assignee.

“Environmental and Safety Requirements” means all federal, state, local and
foreign statutes, regulations, ordinances and similar provisions having the
force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law, in each case
concerning public health and safety, worker health and safety and pollution or
protection of the environment (including, without limitation, all those relating
to the presence, use, production, generation, handling, transportation,
treatment, storage, disposal, distribution, labeling, testing, processing,
discharge, release, threatened release, control or cleanup of any

 

Schedule B-6



--------------------------------------------------------------------------------

hazardous or otherwise regulated materials, substances or wastes, chemical
substances or mixtures, pesticides, pollutants, contaminants, toxic chemicals,
petroleum products or byproducts, asbestos, polychlorinated biphenyls, noise or
radiation), each as amended and as now or hereafter in effect.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of the Company or any ERISA Affiliate
from a Title IV Plan subject to Section 4063 of ERISA during a plan year in
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(c) the complete or partial withdrawal of the Company or any ERISA Affiliate
from any Multiemployer Plan; (d) with respect to any Multiemployer Plan, the
filing of a notice of reorganization, insolvency or termination (or treatment of
a plan amendment as termination) under Section 4041A of ERISA; (e) the filing of
a notice of intent to terminate a Title IV Plan (or treatment of a plan
amendment as termination) under Section 4041 of ERISA; (f) the institution of
proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC;
(g) the failure to make any required contribution to any Title IV Plan or
Multiemployer Plan when due; (h) the imposition of a lien under Section 412 of
the Code or Section 302 or 4068 of ERISA on any property (or rights to property,
whether real or personal) of the Company or any ERISA Affiliate; (i) the failure
of a Plan or any trust thereunder intended to qualify for tax exempt status
under Section 401 or 501 of the Code or other applicable law to qualify
thereunder; and (j) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or for the imposition of any liability upon the Company or
any ERISA Affiliate under Title IV of ERISA other than for PBGC premiums due but
not delinquent.

“Event of Default” is defined in Section 12.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means any (a) taxes imposed on or measured in whole or in part
by revenue, net income, capital or net worth and franchise or other taxes
imposed in lieu thereof by any jurisdiction (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction or (c) any withholding taxes imposed by the United States of
America for any period with respect to which a Purchaser or holder of any Note
has failed to provide Borrower with a Withholding Certificate (other than if
delivery of such Withholding Certificate is prohibited pursuant to any changes
after the Closing Date in any applicable law, treaty, governmental rule,
regulation, guideline or order or in the interpretation thereof).

 

Schedule B-7



--------------------------------------------------------------------------------

“Factoring Agreement” means any agreement pursuant to which the Company or any
of its Subsidiaries shall sell certain receivables to an unrelated third party.

“Fair Market Value” means, at any time, the sale value of such property that
would be realized in an arm’s-length sale at such time between an informed and
willing buyer and an informed and willing seller (neither being under a
compulsion to buy or sell), as determined by the Company in its reasonable
discretion.

“Finance Lease Expenditure” means, in relation to a Capital Lease of any member
of the BST Group, the capital value of the asset which is the subject of such
Capital Lease.

“Financing Documents” means this Agreement, the Notes and the Pledge Agreement,
as each may be amended, restated or otherwise modified from time to time, and
all other documents to be executed and/or delivered in favor of any holders of
Notes, or all of them, by the Company, any of its Subsidiaries, or any other
Person in connection with this Agreement.

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness, and all Indebtedness in respect of Capital
Leases.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“German Factoring Agreement” means, collectively, those certain Factoring
Agreements and related documents and opinions e entered into between Safety
Components KG, as Originator, and the UK Borrower, as Factor.

“Governmental Authority” means

(a) the government of

 

  (i) the United States of America or any state or other political subdivision
thereof, or

 

  (ii) any jurisdiction in which the Company or any Subsidiary conducts all or
any part of its business, or which asserts jurisdiction over any properties of
the Company or any Subsidiary, or

(b) any agency, authority, instrumentality, regulatory body, central bank or
other entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Indebtedness” with respect to any Person means, at any time, without
duplication:

(a) its liabilities for borrowed money;

 

Schedule B-8



--------------------------------------------------------------------------------

(b) its liabilities for the deferred purchase price of property or services
acquired or received by such Person (excluding accounts payable arising in the
ordinary course of business but including all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all of its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);

(f) the principal balance outstanding under any synthetic lease, off-balance
sheet loan or similar off balance sheet financing product;

(g) Swaps of such Person; and

(h) any Contingent Obligations of such Person with respect to liabilities of a
type described in any of clauses (a) through (g) hereof.

“Indemnified Matters” is defined in Section 16.2.

“Indemnitee” is defined in Section 16.2.

“Initial Notes” means the $80,000,000 aggregate principal amount of 18.00%
Senior Subordinated Notes due 2011 issued on the Closing Date hereunder, and
such term shall include any PIK Notes and any such notes issued in substitution
therefor pursuant to Section 14 of this Agreement. The Notes shall be
substantially in the form set out in Exhibit 1, with such changes therefrom, if
any, as may be approved by the Purchasers and the Company.

“Interest Payment Date” is defined in the Notes.

“Investment” is defined in Section 11.7.

“ITG Common Stock” means the Company’s common stock, par value $0.01 per share.

“ITG Competitor” means any Person engaged in any significant manner in the
apparel textiles, automotive textiles or automotive soft goods businesses, and
including any of such Person’s Affiliates.

“ITG Group” means ITG and each of its Subsidiaries, other than members of the
BST Group.

 

Schedule B-9



--------------------------------------------------------------------------------

“ITG Preferred Stock” means the Company’s Series A Convertible Preferred Stock,
par value $0.01 per share.

“Joint Ventures” means, collectively, Summit Yarn Holding I, Inc., a Delaware
corporation, Summit Yarn Holding II, Inc., a Delaware corporation, Summit Yarn
LLC, a North Carolina limited liability company, Cone Denim Jiaxing Limited, a
corporation organized under the laws of China, ITG Phong Phu Ltd., Co., a joint
venture organized under the laws of the Socialist Republic of Vietnam, SCI –
Huamao China Investment Limited, a corporation organized under the laws of Hong
Kong, Automotive Safety Components International GT (Proprietary) Limited, a
corporation organized under the laws of South Africa, and any other Person that
is not a Wholly-Owned Subsidiary and in which the Company or a Subsidiary of the
Company owns any Stock or Stock Equivalent and that Company designates as being
a “Joint Venture”.

“Leverage Ratio” means, on any date of determination, the ratio of (x) Funded
Debt of the Company and its consolidated Subsidiaries as of such date of
determination to (y) EBITDA of the Company and its consolidated Subsidiaries for
the four fiscal quarter period ending immediately prior to such date of
determination.

“Liabilities” is defined in Section 16.2.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement or the other Financing Documents or (c) the
validity or enforceability of this Agreement, the Notes or the other Financing
Documents, or the validity, perfection or first priority of any Lien granted
under any Financing Document (except to the extent such material adverse effect
on the validity, perfection or first priority of any Lien granted under any
Financing Document is the result of the action or inaction of any Purchaser or
holder of any Note). Any qualification as to events, occurrences or
circumstances by reference to a Material Adverse Effect shall aggregate all such
events, occurrences and circumstances qualified by such reference in determining
whether a Material Adverse Effect has occurred or could reasonably be expected.

“Mexican Facility” means that certain Term Loan Agreement dated as of
December 29, 2006 by and among Burlington Morelos, S.A. de C.V., UBS AG,
Stamford Branch, General Electric Capital Corporation and the other Persons
signatory thereto, as amended (including any amendment and restatement thereof),
supplemented or otherwise modified from time to time, including one or more
credit agreements, loan agreements, indentures or similar agreements extending
the maturity of, refinancing, replacing or otherwise restructuring (including
increasing the amount of available borrowings thereunder or adding Subsidiaries
of the Company as additional borrowers or guarantors thereunder) all or any
portion the Indebtedness under such agreement or agreements or any successor or
replacement agreement or agreements and whether by the same or any other agent,
lender or group of lenders or investors.

 

Schedule B-10



--------------------------------------------------------------------------------

“Mexican Sale Agreement” means the Receivables Sale Agreement dated as of
December 29, 2006 between Parras Cone de Mexico, S.A. de C.V. and Cone Denim
LLC, a Delaware limited liability company.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“Net Proceeds Amount” means, with respect to any Transfer of any property by any
Person, an amount equal to the difference of

(a) the aggregate amount of the consideration (valued at the Fair Market Value
of such consideration at the time of the consummation of such Transfer) received
by such Person in respect of such Transfer, minus

(b) all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer.

“Notes” means the Initial Notes and the PIK Notes.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company, or any Subsidiary, as the context may require,
whose responsibilities extend to the subject matter of such certificate.

“Ordinary Course of Business” means, in respect of any transaction involving the
Company or any of its Subsidiaries, the ordinary course of such Person’s
business, as conducted by any such Person consistent with past practices and
undertaken by such Person in good faith and not for purposes of evading any
covenant or restriction in any Financing Document.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Acquisition” means any Acquisition by the Company or any of its
Subsidiaries (other than BST and its Subsidiaries), provided that (i) after
giving effect to such Acquisition, and the incurrence of any Indebtedness in
connection therewith, “Availability” (as such term is defined in the Senior
Credit Agreement) shall not be less than $30,000,000, (ii) the ratio of
(x) Indebtedness incurred or assumed by the Company or any such Subsidiary to
finance such Acquisition (including, without duplication, any assumed
Indebtedness of the Target), if any, to (y) Pro Forma EBITDA of the Target is
less than or equal to 4.00:1.00 and (iii) no Event of Default is then in
existence at the time of the Acquisition or would result therefrom.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

“PIK Interest” is defined in the Notes.

 

Schedule B-11



--------------------------------------------------------------------------------

“PIK Note” is defined in the Initial Notes.

“Placement Agent” means UBS Securities LLC.

“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA
(whether governed by the laws of the United States or otherwise) to which the
Company or any ERISA Affiliate incurs or otherwise has any obligation or
liability, contingent or otherwise.

“Pledge Agreement” means the pledge agreement dated as of the date hereof made
by the Company in favor of the Purchasers, which agreement shall be
substantially in the form of Exhibit 2, as such agreement may be amended,
modified or supplemented from time to time in accordance with its terms.

“Pro Forma EBITDA” means, with respect to any Target, EBITDA for such Target for
the most recent twelve (12) month period for which financial statements are
available at the time of determination thereof.

“Project Subsidiaries” means each Subsidiary of ITG organized under the laws of
China, Nicaragua, Romania or Vietnam, and each other Subsidiary which has
incurred, or which intends to incur, Indebtedness permitted under
Section 11.3(b) hereof, and that has been designated as a Project Subsidiary on
Schedule 6.4 or in a notice from the Company to the Purchasers.

“Project Subsidiary Holding Company” means ITG (Barbados), SRL, a company
organized under the laws of Barbados, and any other Subsidiary of the Company
organized or formed for the purpose of owning the Stock of one or more Project
Subsidiaries that has been designated as a Project Subsidiary Holding Company on
Schedule 6.4 or in a notice from the Company to the Purchasers.

“Projections” means projected consolidated financial statements of the Company
and its Subsidiaries on a consolidated basis for the five fiscal years ended
after the Closing Date which Projections shall reflect the forecasted
consolidated financial conditions and income and expenses of the Company and its
Subsidiaries after giving effect to the issuance of the Notes hereunder.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Purchasers” means and includes each of the Persons listed in Schedule A.

“Qualified Issuance” means an offering or series of offerings of equity
securities of the Company pursuant to a registration statement under the
Securities Act which securities are listed on either the New York Stock Exchange
or NASDAQ and the incurrence of additional non-revolving indebtedness for
borrowed money by the Company which, collectively, result in gross proceeds of
at least $175,000,000.

“Required Holders” means, at any time, the holders of at least a majority in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).

 

Schedule B-12



--------------------------------------------------------------------------------

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Payment” is defined in Section 11.8.

“Return” is defined in Section 6.9.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Security” has the meaning set forth in Section 2(1) of the Securities Act.

“Senior Credit Agreement” means that certain credit agreement dated as of
December 29, 2006 by and among the Company, the various Subsidiaries of the
Company party thereto, General Electric Capital Corporation, as Agent, and the
lenders named therein, together with the related documents thereto (including,
without limitation, any guarantee agreements and security documents), in each
case as such agreements may be amended (including any amendment and restatement
thereof), supplemented or otherwise modified from time to time, including one or
more credit agreements, loan agreements, indentures or similar agreements
extending the maturity of, refinancing, replacing or otherwise restructuring
(including increasing the amount of available borrowings thereunder or adding
Subsidiaries of the Company as additional borrowers or guarantors thereunder)
all or any portion the Indebtedness under such agreement or agreements or any
successor or replacement agreement or agreements and whether by the same or any
other agent, lender or group of lenders or investors, so long as such amendment,
supplement, modification, extension, refinancing, replacement or restructuring
is not prohibited by the Subordination Agreement as in effect on the Closing
Date.

“Senior Financial Officer” means the Chief Financial Officer, principal
accounting officer, treasurer or controller of the Company.

“Significant Subsidiary” means at any time any Subsidiary of the Company with
respect to which (i) the total assets (after intercompany eliminations) of such
Subsidiary exceeds 5% of the total assets of the Company and its Subsidiaries on
a consolidated basis as of the end of the most recent fiscal quarter or (ii) the
EBITDA attributable to such Subsidiary exceeds 5% of EBITDA of the Company and
its Subsidiaries on a consolidated basis for the four fiscal quarter period most
recently ended.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date: (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person;
(b) such Person is generally able to pay all liabilities of such Person as such
liabilities mature, (c) such Person does not have unreasonably small capital.
The amount of contingent or unliquidated liabilities (such as litigation,
guaranties and pension plan liabilities) at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
represents the amount that can be reasonably be expected to become an actual or
matured liability.

 

Schedule B-13



--------------------------------------------------------------------------------

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, shares, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subordination Agreement” means the subordination and intercreditor agreement
dated as of the date hereof among the Company, the Purchasers and General
Electric Capital Corporation, as agent for the lenders under the Senior Credit
Agreement, which agreement shall be substantially in the form of Exhibit 3, as
such agreement may be amended, modified or supplemented from time to time in
accordance with its terms.

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Stock” means, with respect to any Person, the stock (or any options
or warrants to purchase stock or other Securities exchangeable for or
convertible into stock) of any Subsidiary of such Person.

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Target” means any Person or business unit or asset group of any other Person
acquired or proposed to be acquired in an Acquisition.

 

Schedule B-14



--------------------------------------------------------------------------------

“Tax” or “Taxes” means any federal, state, county, local, foreign or other
income, gross receipts, ad valorem, franchise, profits, sales or use, transfer,
registration, excise, utility, environmental, communications, real or personal
property, capital stock, license, payroll, wage or other withholding,
employment, social security, severance, stamp, occupation, alternative or add-on
minimum, estimated and other taxes of any kind whatsoever (including
deficiencies, penalties, additions to tax and interest attributable thereto)
whether disputed or not.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, Subsidiary Stock.

“Treasury Transaction” means any derivative transaction entered into in
connection with protection against of benefit from fluctuation in any rate or
price.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 of the United States of America.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-Owned Subsidiaries at such time.

“Withholding Certificate” is defined in Section 7.6.

“WLR” means WL Ross & Co., LLC, a Delaware limited liability company.

“WLR Affiliate” means any Person, other than the Company and any of the
Company’s Subsidiaries or any Person in which the Company directly or indirectly
owns ten percent (10%) or more of the outstanding equity interests, that would
constitute an Affiliate hereunder solely because such Person is controlled by
WLR or any fund managed by WLR, or because WLR or any fund managed by WLR
directly or indirectly owns ten percent (10%) or more of the outstanding equity
interests of such Person.

“WLR Fund II” means WLR Recovery Fund II, L.P., a Delaware limited partnership.

“WLR Fund III” means WLR Recovery Fund III, L.P., a Delaware limited
partnership.

“WLR Subordinated Indebtedness” means unsecured Indebtedness provided by one or
more of WLR or a WLR Affiliate to the Company, subordinated in right of payment
to the Notes and without any guarantees or other credit support from any
Subsidiary of the Company, providing no limitation on the amount of the Notes
and such Indebtedness is subject to the following terms: (a) no cross-default to
this Agreement but may be subject to cross-acceleration; (b) no financial
covenants; (c) negative covenants will be limited to those set forth in this

 

Schedule B-15



--------------------------------------------------------------------------------

Agreement and will be automatically amended or waived in lock-step with any
amendment or waiver of corresponding covenants in this Agreement; (d) the
maturity date is no earlier than June 6, 2012; provided, that if the maturity of
the Notes is extended, such maturity date will also be extended for a
corresponding period; (e) interest on any such Indebtedness is only paid by the
issuance of payment-in-kind notes payable at maturity; (f) no principal
amortization until maturity; (g) permanent standstill until the Notes (including
successive refinancings thereof) are paid in full; (h) holders of such
Indebtedness retain the right to file and vote their claims in bankruptcy,
subject to the right of the holders of the Notes to file proofs of claims if the
holders of such Indebtedness fail to do so in a timely manner; and (i) the
holders of such Indebtedness have no rights to consent to amendments or waivers
to this Agreement of the other Financing Documents.

 

Schedule B-16